Exhibit 10.3

 

 

 

 

TRANSMISSION SERVICE AGREEMENT

by and between

CENTRAL MAINE POWER COMPANY,

as Owner,

and

MASSACHUSETTS ELECTRIC COMPANY and NANTUCKET ELECTRIC COMPANY D/B/A NATIONAL
GRID,

collectively as Distribution Company

Dated:  as of June 13, 2018

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

TABLE OF CONTENTS

 

 

 

Page

 

  

 

Article I DEFINITIONS AND RULES OF INTERPRETATION

 

2

Section 1.1    Definitions

 

2

Section 1.2    Interpretation

 

15

 

 

 

Article II REGULATORY FILINGS AND REQUIRED APPROVALS

 

16

Section 2.1    MDPU Filing; FERC Filing

 

16

Section 2.2    Modifications to FERC Order

 

17

Section 2.3    Modifications Pursuant to Unfavorable MDPU Order

 

17

Section 2.4    Cooperation

 

18

Section 2.5    No Inconsistent Action

 

18

 

 

 

Article III EFFECTIVE DATE; TERM

 

18

Section 3.1    Effective Date

 

18

Section 3.2    Term

 

19

Section 3.3    Termination Rights

 

19

Section 3.4    Termination Payments

 

21

Section 3.5    Effect of Termination

 

21

 

 

 

Article IV COMMERCIAL OPERATION

 

22

Section 4.1    Critical Milestones.

 

22

Section 4.2    Commercial Operation Date

 

24

Section 4.3    Conditions Precedent to Commercial Operation

 

24

Section 4.4    Delay in Commercial Operation; Reduced Level of Operation

 

25

 

 

 

Article V GENERAL RIGHTS AND RESPONSIBILITIES OF THE PARTIES

 

27

Section 5.1    Responsibilities of the Parties

 

27

Section 5.2    Schedules and Reports

 

28

Section 5.3    Insurance and Events of Loss

 

29

Section 5.4    Compliance with Laws

 

29

Section 5.5    Third Party Contracts

 

29

Section 5.6    Continuity of Rights and Responsibilities

 

29

 

 

 

Article VI PROCEDURES FOR OPERATION AND MAINTENANCE OF THE NECEC TRANSMISSION
LINE

 

30

Section 6.1    Transmission Operating Agreement; ISO-NE Operational Control

 

30

Section 6.2    Good Utility Practice; Regulatory and Reliability Requirements

 

30

Section 6.3    Scheduled Maintenance

 

31

 

 

 

Article VII DISTRIBUTION COMPANY’S TRANSMISSION RIGHTS OVER THE NECEC
TRANSMISSION LINE

 

31

Section 7.1    Transmission Service

 

31

Section 7.2    Excused Outages or Reductions

 

32

Section 7.3    Non-Excused Outages or Reductions

 

32

Section 7.4    Allocation of Outages

 

33

i

 

--------------------------------------------------------------------------------

 

 

Section 7.5    Metering

 

33

Section 7.6    Line Availability Information and Reporting

 

33

 

 

 

Article VIII PAYMENTS FOR TRANSMISSION SERVICE OVER THE  NECEC TRANSMISSION LINE

 

34

Section 8.1    Transmission Service Payments

 

34

Section 8.2    Elective Upgrade Status; No Regional Rates

 

34

 

 

 

Article IX RIGHTS UPON EXPIRATION OF TERM

 

34

Section 9.1    Rollover and Other Rights

 

34

 

 

 

Article X TRANSFER AND RESALE OF TRANSMISSION RIGHTS

 

35

Section 10.1    Transfer of Transmission Rights

 

35

Section 10.2    Resale Rights

 

35

Section 10.3    Capacity Releases for Daily and Hourly Use

 

35

Section 10.4    OASIS

 

35

Section 10.5    Proceeds from Capacity Releases and Transmission Resales

 

35

Section 10.6    Owner’s Rights and Obligations

 

36

 

 

 

Article XI REAL POWER LOSSES, CONGESTION AND CAPACITY RIGHTS

 

36

Section 11.1    Real Power Losses

 

36

Section 11.2    Other Rights

 

36

 

 

 

Article XII [INTENTIONALLY OMITTED]

 

37

 

 

 

Article XIII BILLING AND PAYMENTS

 

37

Section 13.1    Invoices

 

37

Section 13.2    Procedures for Billing Disputes

 

37

Section 13.3    Interest

 

37

Section 13.4    Obligation to Make Payments

 

38

Section 13.5    Offsets

 

38

 

 

 

Article XIV EVENTS OF DEFAULT AND REMEDIES

 

38

Section 14.1    Distribution Company Defaults

 

38

Section 14.2    Owner Defaults

 

38

Section 14.3    Remedies Upon Distribution Company Default

 

40

Section 14.4    Remedies Upon Owner Default

 

41

Section 14.5    Abandoned Plant Recovery

 

42

Section 14.6    Disputes

 

43

Section 14.7    Limitations on Total Liability

 

43

 

 

 

Article XV FORCE MAJEURE

 

43

Section 15.1    Definition; Conditions

 

43

 

 

 

Article XVI FINANCIAL ASSURANCES

 

45

Section 16.1    Owner Security

 

45

 

 

 

Article XVII DISPUTE RESOLUTION

 

46

Section 17.1    Consultation

 

46

ii

 

--------------------------------------------------------------------------------

 

 

Section 17.2    Disputes to be Resolved by FERC

 

46

Section 17.3    Consent to Jurisdiction

 

47

Section 17.4    WAIVER OF JURY TRIAL

 

47

 

 

 

Article XVIII LIMITATION OF REMEDIES

 

47

 

 

 

Article XIX MODIFICATION OF THIS AGREEMENT; CHANGES IN LAW, ISO-NE RULES.

 

48

Section 19.1    Modifications

 

48

Section 19.2    Change in ISO-NE Rules; Change in Applicable Law or Accounting
Treatment

 

48

 

 

 

Article XX INDEMNIFICATION

 

49

Section 20.1    Owner Indemnity

 

49

Section 20.2    [Intentionally Omitted]

 

50

Section 20.3    Procedures

 

50

Section 20.4    Defenses

 

50

Section 20.5    Cooperation

 

50

Section 20.6    Recovery

 

51

Section 20.7    Subrogation

 

51

 

 

 

Article XXI REPRESENTATIONS, WARRANTIES AND COVENANTS

 

51

Section 21.1    Mutual Representations and Warranties

 

51

Section 21.2    Additional Representations and Warranties of Owner

 

52

Section 21.3    Additional Representations and Warranties of Distribution
Company

 

53

Section 21.4    NO OTHER REPRESENTATIONS OR WARRANTIES

 

54

 

 

 

Article XXII TRANSFER OF INTERESTS

 

54

Section 22.1    No Transfer of Interests

 

54

Section 22.2    Exceptions

 

55

Section 22.3    Collateral Assignment

 

56

 

 

 

Article XXIII MISCELLANEOUS

 

56

Section 23.1    Governing Law

 

56

Section 23.2    Entire Agreement

 

56

Section 23.3    Severability

 

57

Section 23.4    Notices

 

57

Section 23.5    Intentionally Omitted

 

58

Section 23.6    Waiver; Cumulative Remedies

 

58

Section 23.7    Confidential Information

 

59

Section 23.8    No Third-Party Rights

 

59

Section 23.9    Permitted Successors and Assigns

 

60

Section 23.10  Relationship of the Parties

 

60

Section 23.11  Construction

 

60

Section 23.12  Counterparts

 

60

Section 23.13  Survival

 

60

Section 23.14  Headings and Table of Contents

 

60

Section 23.15  Waiver of Immunities

 

60

 

iii

 

--------------------------------------------------------------------------------

 

 

 

ATTACHMENTS

 

Attachment A

 

Description of Transmission Projects

Attachment B

 

Critical Milestones

Attachment C

 

Owner Approvals

Attachment D

 

Canadian Approvals

Attachment E

 

Owner’s Preliminary Project Schedule and Construction Schedule

Attachment F

 

Required Insurance

Attachment G

 

Rate Adjustment Formula

Attachment H

 

Refund Calculation

Attachment I

 

Real Estate Rights

Attachment J

 

Transmission Service Payment Calculation

 

 

iv

 

--------------------------------------------------------------------------------

 

 

 

TRANSMISSION SERVICE AGREEMENT

This TRANSMISSION SERVICE AGREEMENT (this “Agreement”), dated as of June 13,
2018 (the “Execution Date”), is made and entered into by and between Central
Maine Power Company, a corporation organized and existing under the laws of the
State of Maine (“Owner”), and Massachusetts Electric Company and Nantucket
Electric Company (d/b/a National Grid), corporations organized and existing
under the laws of the Commonwealth of Massachusetts, (collectively “Distribution
Company”). Owner and Distribution Company are hereinafter sometimes also
referred to individually as a “Party” or collectively as the “Parties.”

WITNESSETH

WHEREAS, pursuant to “An Act to Promote Energy Diversity” that was signed into
law in the Commonwealth of Massachusetts on August 8, 2016 (the “Energy
Diversity Act”), Fitchburg Gas & Electric Light Company (d/b/a Unitil),
Massachusetts Electric Company (d/b/a National Grid), Nantucket Electric Company
(d/b/a National Grid), and NSTAR Electric Company (d/b/a Eversource)
(collectively, the “RFP Sponsors”) have solicited competitive proposals for
clean energy generation for an annual amount of electricity equal to
approximately 9.45 TWh;

WHEREAS, Owner and an Affiliate of H.Q. Energy Services (U.S.) Inc., a
corporation organized and existing under the laws of the State of Delaware
(“HQUS”), jointly submitted a proposal pursuant to such solicitation that
includes up to 1,090 MW of clean energy generation obtained by HQUS from its
affiliate Hydro-Québec Production (a division of Hydro-Québec (as defined
below), “HQP” and such generation, the “Hydro Generation”);

WHEREAS, concurrently with the execution and delivery of this Agreement, HQUS
has entered into a power purchase agreement (the “PPA”) with Distribution
Company and additional power purchase agreements (the “Additional PPAs”) with
the other RFP Sponsors with respect to an aggregate of 1,090 MW of Hydro
Generation (and related renewable energy credits and environmental attributes);

WHEREAS, as part of the delivery of 1,090 MW of Hydro Generation for sale into
the U.S. pursuant to the PPA and the Additional PPAs, Hydro-Québec TransÉnergie
(“TransÉnergie”), a division of Hydro-Québec, intends to develop, construct, own
and maintain a 1,200 MW +/-320 kV high-voltage direct current (“HVDC”)
transmission line from the converter station at the Appalaches substation in
Thetford Mines, Québec to the U.S. Border (as defined below) at Beattie
Township, Maine (as further delineated in the diagram or described in Attachment
A, the “Québec Line”);

WHEREAS, HQP has acquired from TransÉnergie firm transmission service over the
Québec Line to permit the delivery of at least 1,200 MW of power into the U.S.;

WHEREAS, Owner intends to develop, construct, own and maintain a 1,200 MW +/-320
kV HVDC transmission line extending from the U.S. Border at Beattie Township,
Maine to a new direct current to alternating current (“AC”) converter station to
be located at Merrill Road in the City of Lewiston in the State of Maine (the
transmission line and converter station, as more fully described in Attachment
A, the “HVDC Line”);

1

--------------------------------------------------------------------------------

 

 

WHEREAS, in order to interconnect the HVDC Line with the bulk power systems in
New England, Owner intends to develop, construct, own and maintain additional
345 kV AC transmission lines, rebuilt 115 kV AC transmission lines and other
substation equipment more fully described in Attachment A (together with the
Merrill Road substation at its northern terminus and the associated equipment,
as more fully described in Attachment A, the “AC Line” and, together with the
HVDC Line, the “NECEC Transmission Line”);

WHEREAS, although Owner has performed studies believed to replicate those
utilized by ISO-NE and does not believe that AC Upgrades (as defined below) or
CCIS Capacity Upgrades (as defined below) will be required as a consequence of
the construction and operation of the NECEC Transmission Line and the
consummation of the transactions contemplated by this Agreement, this Agreement,
the Additional TSAs (as defined below), the PPA or the Additional PPAs, ISO-NE
(as defined below) may require certain AC Upgrades or CCIS Capacity Upgrades to
be developed, constructed, owned and maintained by certain transmission owners
other than Owner (which may include Affiliates of Owner) within their existing
service territories in New England in order to interconnect the NECEC
Transmission Line with the New England Transmission System (as defined below) in
a safe and reliable manner, which AC Upgrades or CCIS Capacity Upgrades (if any)
will be performed at Owner’s sole expense;

WHEREAS, concurrently with the execution and delivery of this Agreement, Owner
has entered into (a) certain Additional TSAs with the other RFP Sponsors to sell
an aggregate of 591.652 MW of firm transmission service for the first twenty
(20) years following the Commercial Operation Date (as defined below), (b)
certain Additional TSAs with HQUS to sell an aggregate of 1,090 MW of firm
transmission service for years twenty-one (21) through forty (40) following the
Commercial Operation Date and (c) the Additional HQUS TSA (as defined below)
with HQUS; and

WHEREAS, Owner desires to sell Firm Transmission Service (as defined below) to
Distribution Company for the first twenty (20) years following the Commercial
Operation Date, and Distribution Company desires to acquire such Firm
Transmission Service from Owner, at the rates and on the terms and conditions
hereinafter set forth.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants, agreements and conditions set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, the Parties hereby agree as follows:

Article I

 

DEFINITIONS AND RULES OF INTERPRETATION

Section 1.1Definitions.  As used herein, the following terms shall have the
following respective meanings:

“AC” has the meaning provided in the recitals to this Agreement.

“AC Line” has the meaning provided in the recitals to this Agreement.

“AC Upgrade Approvals” means, collectively, any Governmental Approvals or Third
Party Consents, in each case, that are required to commence construction of the
AC Upgrades.

2

--------------------------------------------------------------------------------

 

 

“AC Upgrade Owners” means, collectively, any Person responsible for constructing
one or more AC Upgrades pursuant to a facilities agreement.

“AC Upgrades” means any additions, upgrades, reinforcements or other
modifications to the New England Transmission System that ISO-NE determines,
pursuant to Section I.3.9 of the ISO-NE Tariff, to be required, at a minimum, to
interconnect the NECEC Transmission Line at the Delivery Point with the New
England Transmission System.

“Additional HQUS TSA” means that certain Transmission Service Agreement between
HQUS and Owner, dated as of the date hereof, pursuant to which HQUS has acquired
transmission service for up to 110 MW of capacity for forty (40) years following
the Commercial Operation Date.

“Additional HQUS TSA Capacity” means the firm capacity of the NECEC Transmission
Line of up to 110 MW that HQUS has committed in the Additional HQUS TSA to
purchase in the forty (40) years following the Commercial Operation Date.

“Additional PPAs” has the meaning provided in the recitals to this Agreement.

“Additional TSA” means (a) any transmission service agreement entered into
between an RFP Sponsor and Owner (other than this Agreement), pursuant to which
such RFP Sponsor acquires firm transmission service for the first twenty (20)
years following the Commercial Operation Date, (b) any transmission service
agreement entered into between HQUS and Owner (including the HQUS TSA), pursuant
to which HQUS acquires firm transmission service for years twenty-one (21)
through forty (40) following the Commercial Operation Date or (c) the Additional
HQUS TSA.

“Adverse Determination” has the meaning provided in Section 19.2(c).

“Advisory Ruling” has the meaning provided in Section 8.4 of the PPA.

“Affiliate” means, with respect to a specified Person, any other Person that
directly or indirectly Controls, is Controlled by or is under common Control
with the specified Person; provided, however, that, with respect to HQUS, a
Person shall not be an “Affiliate” of HQUS unless such Person is Hydro-Québec
(including, for the avoidance of doubt, a division of Hydro-Québec) or
Controlled by Hydro-Québec.

“Agreement” has the meaning provided in the preamble to this Agreement.

“Applicable Law” means any duly promulgated federal, national, state, provincial
or local law, regulation, rule, ordinance, code, decree, judgment, directive or
judicial or administrative order, permit or other duly authorized and valid
action of any Governmental Authority, including any binding interpretation of
any of the foregoing by any Governmental Authority, which is applicable to a
Person, its property or a transaction, and also including without limitation
Section 83D of the Energy Diversity Act (“Section 83D”), the regulations
promulgated under Section 83D, the Regulatory Approval and any other orders of
the MDPU with respect to this Agreement.

“Approval Deadline” means December 14, 2019 (as the same may be extended in
accordance with Section 4.1(c) or 4.1(e)), or such later date to which the
Parties shall mutually agree in writing.

3

--------------------------------------------------------------------------------

 

 

“Available Transfer Capability” means the lesser of (a) 1,090 MW or (b) the
Total Transfer Capability.

“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. § 101 et
seq.

“Business Day” means any day except Saturday, Sunday or any other day on which
the Federal Reserve member banks are required or authorized to close for
business.

“Canadian Approvals” means, collectively, those Governmental Approvals and Third
Party Consents, in each case, that are required to commence construction of the
Québec Line in a manner consistent with Attachment A, all as set forth in
Attachment D.

“Canadian Approval Deadline” means March 11, 2021 (as the same may be extended
in accordance with Section 4.1(c) or 4.1(e)), or such later date to which the
Parties shall mutually agree in writing.

“Cash” shall mean U.S. dollars held by or on behalf of a Party as Credit Support
hereunder.

“CCIS Capacity Upgrade” means any upgrade determined by ISO-NE as necessary in
order for the NECEC Transmission Line Capacity to satisfy the Capacity
Capability Interconnection Standard under the ISO-NE Tariff.

“COD Notice” has the meaning provided in Section 4.2(c).

“Commercial Operation” means the availability of the NECEC Transmission Line for
the provision of Firm Transmission Service in accordance with this Agreement and
the HQUS TSA.

“Commercial Operation Date” has the meaning provided in Section 4.2(c).

“Commissioning” means (a) with respect to the NECEC Transmission Line, the
start-up and testing activities required to demonstrate that the NECEC
Transmission Line is ready for Commercial Operation and (b) with respect to the
Québec Line, the start-up and testing activities required to demonstrate that
the Québec Line is ready for commercial operation, consistent with Section
4.3(f).

“Concurrent Delay” has the meaning provided in Section 4.4.2(a).

“Confidential Information” means (a) this Agreement (including Attachments), (b)
any documents, analyses, compilations, studies, or other materials prepared by
or information received from a Party or its representatives that contain or
reflect written or oral data or information that is privileged, confidential or
proprietary and that is marked or otherwise clearly identified as “confidential”
or “proprietary” or with words of like meaning, or (c) any subsequently prepared
documents, analyses, compilations, studies or other materials or information
that are derived from any of the documents, analyses, compilations, studies or
other materials or information described in the foregoing clause (b).  Without
limiting the generality of the foregoing, all information provided to
Distribution Company or Owner under Sections 2.4, 5.2 and 6.3 hereof shall be
deemed to be Confidential Information, whether or not such information is marked
as “confidential” or “proprietary.”

“Consent” means, with respect to a Person, any approval, consent, permit,
license, decree, certificate or other authorization of or from such Person.

4

--------------------------------------------------------------------------------

 

 

“Construction Authorizations” means, collectively, those Governmental Approvals
and Third Party Consents, in each case, that are required to commence
construction of the NECEC Transmission Line, other than the ISO-NE Approval,
including the approvals of the Maine Department of Environmental Protection, the
U.S. Army Corp of Engineers, the Maine Public Utilities Commission and the U.S.
Department of Energy (the Presidential Permit), as more fully set forth in
Attachment C.

“Construction Contract” means any contract entered into by Owner that provides
for the engineering, procurement or construction of the NECEC Transmission Line.

“Construction Phase” means the period commencing upon the receipt of the FERC
Authorization or such other date to which the Parties shall mutually agree in
writing, and ending on the day immediately preceding the Commercial Operation
Date or upon the earlier termination of this Agreement pursuant to its terms
(regardless of whether or not any such day is a Business Day).

“Contract Capacity” means the Proportionate Share multiplied by the NECEC
Transmission Line Capacity.

“Contract Year” means each twelve-month period during the Term, with the first
Contract Year commencing on the Commercial Operation Date and with each Contract
Year after the first commencing on the anniversary of the Commerical Operation
Date.

“Control” (including its correlative meanings “Controlled by” and “under common
Control with”) means, with respect to a Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of the specified Person, whether through ownership of voting securities
or partnership or other ownership interests, by contract or Applicable Law or
otherwise.

“Converter Station Contract Deadline” means July 30, 2019 (as the same may be
extended in accordance with Section 4.1(c), 4.1(d), or 4.1(e)), or such later
date to which the Parties shall mutually agree in writing.

“Credit Support” means collateral in the form of (a) Cash or (b) a Letter of
Credit issued by a Qualified Bank in a form reasonably satisfactory to the
beneficiary.

“Critical Energy Infrastructure Information” means any information defined as
Critical Energy Infrastructure Information by FERC pursuant to 18 C.F.R. §
388.113, and shall include all Critical Infrastructure Protection (CIP)
standards (CIP-002 through CIP-009) established by NERC.

“Critical Milestone” has the meaning provided in Section 4.1(a).

“Delivery Point” means the southern terminus of the NECEC Transmission Line at
the Larrabee Road substation in Lewiston, Maine, as illustrated in Attachment A.

“Design Capability” means the maximum amount of electric power that the
materials, equipment and structures comprising the HVDC Transmission Project
will be designed to transfer bi-directionally in a safe and reliable manner,
which amount shall be sufficient to permit the north-to-south delivery of all
amounts scheduled for delivery in an aggregate amount of at least 1,090 MW, but
not to exceed 1,200 MW, of electrical energy at the Delivery Point.

5

--------------------------------------------------------------------------------

 

 

“Discount Rate” means the prime rate specified in the “Money and Investing”
section of the Wall Street Journal, determined as of the date of notice of
default, plus 300 basis points.

“Dispute” means any dispute, controversy or claim of any kind whatsoever arising
out of or relating to a Proposal Agreement, including relating to the
interpretation of the terms thereof or any Applicable Law that affects such
Proposal Agreement, or the transactions contemplated thereunder, or the breach,
termination or validity thereof.

“Distribution Company” has the meaning provided in the preamble to this
Agreement.  

“Distribution Company Default” has the meaning provided in Section 14.1.

“Distribution Company Indemnified Party” has the meaning provided in Section
20.1.

“Distribution Company Termination Payment” means, if Distribution Company is the
defaulting Party, (a) prior to the Commercial Operation Date, an amount equal to
the Proportionate Share of all costs prudently incurred by Owner as of the
termination date in connection with the development and construction of the
NECEC Transmission Line, or (b) on or after the Commercial Operation Date, an
amount equal to the Proportionate Share multiplied by the Net Book Value of the
NECEC Transmission Line. In either of these cases the Distribution Company
Termination Payment will be reduced by the present value, discounted at the
Discount Rate, of the Proportionate Share of the revenues (after taxes), if any;
(i)  received or to be received by Owner from HQUS as successor to Distribution
Company under this Agreement pursuant to Sections 8.2 and 14.8 of the HQUS TSA,
and (ii) to be received by Owner from long term transmission services provided
to other third parties on the NECEC Transmission Line during the remaining Term
of the Agreement. For the purpose of these calculations, the revenues will be
reduced by the operating costs incurred, or projected by Owner in good faith to
be incurred, to provide the corresponding services and by the costs and losses
incurred or experienced by Owner as a consequence of the Distribution Company’s
default.  The reductions determined in accordance with clauses (i) and (ii)
above will be limited to the amounts determined in accordance with clauses (a)
and (b) above, and the reduction described in clause (ii) above will be
determined considering only 90% of the revenues to be received. For purposes of
calculating the Distribution Company Termination Payment, the denominator in
“Proportionate Share” shall be 1,200 MW.

“Effective Date” has the meaning provided in Section 3.1.

“Excused Outages” has the meaning provided in Section 7.2(a).

“Execution Date” has the meaning provided in the preamble to this Agreement.

“Federal Power Act” means the United States Federal Power Act of 1935, as
amended, 16 U.S.C. § 791a et seq.

“FERC” means the Federal Energy Regulatory Commission, or any successor
regulatory agency that administers the Federal Power Act.

“FERC Amendment” has the meaning provided in Section 2.2(b).

“FERC Authorization” means, collectively, any FERC order which is not subject to
rehearing or appeal authorizing Owner to provide Firm Transmission Service,
including the FERC Order and any authorization from FERC with respect to the
Transmission Operating Agreement or Interconnection Agreements.

6

--------------------------------------------------------------------------------

 

 

“FERC Order” has the meaning provided in Section 2.2(a).

“Financial Transmission Rights” means Financial Transmission Rights, as defined
in the ISO-NE Tariff.

“Financing Deadline” means March 7, 2019 (as the same may be extended in
accordance with Section 4.1(c) or 4.1(e)) or such later date to which the
Parties shall mutually agree in writing.

“Firm Transmission Service” has the meaning provided in Section 7.1.1.

“Force Majeure” has the meaning provided in Section 15.1(a).

“Good Utility Practice” means those design, construction, operation,
maintenance, repair, removal and disposal practices, methods and acts that are
engaged in by a significant portion of the electric transmission industry in the
United States during the relevant time period, or any other practices, methods
or acts that, in the exercise of reasonable judgment in light of the facts known
at the time a decision is made, could have been expected to accomplish a desired
result at a reasonable cost consistent with good business practices,
reliability, safety and expedition. Good Utility Practice is not intended to be
the optimum practice, method or act to the exclusion of others but rather to be
a spectrum of acceptable practices, methods or acts generally accepted in such
electric transmission industry for the design, construction, operation,
maintenance, repair, removal and disposal of electric transmission facilities in
the United States. Good Utility Practice shall not be determined after the fact
in light of the results achieved by the practices, methods, or acts undertaken,
but rather shall be determined based upon the consistency of (a) the practices,
methods, or acts when undertaken with (b) the standard set forth in the first
two (2) sentences of this definition at such time.

“Governmental Approval” means (a) any authorization, consent, approval, license,
lease, ruling, permit, tariff, rate, certification, waiver, exemption, filing,
variance, claim, order, judgment or decree of, by or with, (b) any required
notice to, (c) any declaration of or with or (d) any registration by or with,
any Governmental Authority, including any FERC Authorization.

“Governmental Authority” means any government or agency or other political
subdivision thereof, including any province, state or municipality, or any other
governmental, quasi-governmental, judicial, executive, legislative,
administrative, regulatory, public or statutory instrumentality, authority,
body, agency, commission, department, board, bureau or entity exercising
judicial, executive, legislative, administrative or regulatory functions, any
court or arbitrator with authority to bind a party at law, and shall include, to
the extent exercising powers delegated by any Governmental Authority acting
under Applicable Law, NERC and ISO-NE.

“Hourly Availability” means, with respect to any hour, the availability of the
NECEC Transmission Line for the purposes of this Agreement, which shall equal
(a) the Proportionate Share of the Available Transfer Capability for such hour,
divided by (b) the Contract Capacity, expressed as a percentage; provided,
however, that, for any hour, such availability of the NECEC Transmission Line
shall not exceed one hundred percent (100%).

“HQP” has the meaning provided in the recitals to this Agreement.

“HQUS” has the meaning provided in the recitals to this Agreement.

7

--------------------------------------------------------------------------------

 

 

“HQUS Delay” means delays in completing the Québec Line, whether due to
operational difficulties or any other event that is not an event of Force
Majeure.

“HQUS TSA” means that certain Transmission Service Agreement between HQUS and
Owner, dated as of the date hereof, pursuant to which HQUS has acquired 498.348
MW of firm transmission service for years twenty-one (21) through forty (40)
following the Commercial Operation Date.

“HVDC” has the meaning provided in the recitals to this Agreement.

“HVDC Line” has the meaning provided in the recitals to this Agreement.

“HVDC Transmission Project” means, collectively, (a) the Québec Line and (b) the
NECEC Transmission Line.

“Hydro Generation” has the meaning provided in the recitals to this Agreement.

“Hydro-Québec” means Hydro-Québec, a body politic and corporate, duly
incorporated and regulated by the Hydro-Québec Act (R.S.Q., Chapter H-5). As of
the Execution Date, Hydro-Québec has four divisions: HQP, TransÉnergie,
Hydro-Québec Distribution and Hydro-Québec Équipment.

“Immunities Act” means the United States Foreign Sovereign Immunities Act of
1976, 28 U.S.C. § 1602 et seq.

“Indemnification Notice” has the meaning provided in Section 20.3.

“Indemnified Party” has the meaning provided in Section 20.3.

“Insolvency Event” means, with respect to a Person, such Person (a) becomes
“insolvent,” as defined in the Bankruptcy Code, or otherwise becomes bankrupt or
insolvent under any Insolvency Laws, (b) has a liquidator, administrator,
receiver, custodian, trustee, conservator or similar official appointed with
respect to such Person or any material portion of such Person’s assets or such
Person consents to such appointment, or a foreclosure action is instituted with
respect to any material portion of such Person’s assets and is not dismissed
within thirty (30) days of commencement thereof, (c) files a voluntary petition
or otherwise authorizes or commences a proceeding or cause of action under the
Bankruptcy Code or Insolvency Laws, (d) has an involuntary petition filed
against it or acquiesces in the commencement of a proceeding or cause of action
as the subject debtor under the Bankruptcy Code or Insolvency Laws, which
petition is not dismissed within thirty (30) days after the filing thereof or
results in the issuance of an order for relief against such Person, (e) makes or
consents to an assignment of its assets in whole or in part, for the benefit of
creditors or any general arrangement for the benefit of creditors, or a common
law composition of creditors or (f) generally is unable to pay its debts as they
fall due, or admits in writing to such inability.

“Insolvency Laws” means any bankruptcy, insolvency, reorganization or similar
laws of the U.S. or other Governmental Authority, as applicable, other than the
Bankruptcy Code.

8

--------------------------------------------------------------------------------

 

 

“Interconnection Agreements” means, collectively, (a) an agreement by and among
Owner, TransÉnergie and ISO-NE that sets forth such parties’ respective rights
and obligations following the interconnection at the U.S. Border of the NECEC
Transmission Line with the Québec Line and (b) an agreement by and between Owner
and ISO-NE that sets forth such parties’ respective rights and obligations
following the interconnection at the Delivery Point of the NECEC Transmission
Line with certain transmission facilities operated by ISO-NE. The
Interconnection Agreements shall address cost responsibilities among entities
other than the Distribution Company and the other RFP Sponsors and shall include
provisions, both technical and otherwise, for safe and reliable interconnected
operations of the HVDC Transmission Project following Commercial Operation
(including use of the HVDC Transmission Project for the delivery of electric
power in emergency circumstances).

“Interested Party” shall mean, collectively, the Parties and, if and as
applicable, HQUS and the other RFP Sponsors.

“Invoice” means, with respect to a calendar month, an invoice that sets forth
the amounts owed to the applicable Party with respect to such month in
reasonable detail to evidence the basis for individual billings and charges.

“ISO-NE” means ISO New England Inc., or its successor organization.

“ISO-NE Approval” means approval by ISO-NE to operate the NECEC Transmission
Line up to 1,200 MW.

“ISO-NE Definitions Manual” means the ISO New England Manual for Definitions and
Abbreviations, Manual M-35, as in effect from time to time.

“ISO-NE Rules” means the ISO-NE Tariff and all ISO-NE manuals, rules,
procedures, agreements or other documents relating to the reliable operation of
the electric system in New England and the purchase and sale of electrical
energy, electrical capacity and ancillary services, as such govern market
participants with respect thereto in the operating jurisdiction of ISO-NE, as in
effect from time to time, including the ISO-NE Definitions Manual; provided that
such documents are publicly accessible.

“ISO-NE Tariff” means the ISO New England Inc. Transmission, Markets and
Services Tariff, FERC Electric Tariff No. 3, as in effect from time to time, on
file with FERC, or its successor tariff.

“kV” means kilovolt.

“KW” means kilowatt.

“Letter of Credit” shall mean an irrevocable, non-transferable standby letter of
credit issued by a Qualified Bank utilizing a form acceptable to the Party in
whose favor such letter of credit is issued.  All costs relating to any Letter
of Credit shall be for the account of the Party providing that Letter of Credit.

9

--------------------------------------------------------------------------------

 

 

“Maintenance Plan” means an annual plan for the management, operation and
ordinary maintenance of the NECEC Transmission Line, which plan shall include a
description of the scope and nature of the planned operating and maintenance
programs and planned and preventive maintenance procedures for the NECEC
Transmission Line, and the scheduled maintenance and other planned outages of
the NECEC Transmission Line, in each case, in accordance with Section 6.3 hereof
and the requirements of the PPA.

“Market Products” means, collectively, all products (however entitled and
whether existing now or in the future) that (a) are recognized under ISO-NE
Rules, (b) derive from the acquisition of transmission service over the NECEC
Transmission Line under this Agreement and (c) can be sold for consideration or
otherwise have economic value, including electrical energy, electrical capacity
and ancillary services, including reserve products (including spinning and
non-spinning reserves).

“Material Adverse Effect” means, with respect to a Party, a material adverse
effect on the ability of such Party to perform any of its obligations under this
Agreement.

“MDPU” means the Massachusetts Department of Public Utilities.

“Minimum Average Availability” means ninety percent (90%) of the Contract
Capacity, provided that, during the Remediation Period, if applicable, for every
ten (10) MW that the maximum operating capacity is below 1090 MW, the Minimum
Average Availability shall be increased by one percent (1%), and provided
further that if, at the earlier of the Remediation Date or the end of the
Remediation Period, the operating capacity is below 1,090 MW, the Minimum
Average Availability shall be increased by one-half of one percent (0.5%) for
each 5 MW by which the operating capacity is below 1,090 MW.

“Municipal Owner Approvals” means the Owner Approvals identified in paragraph 10
of Attachment C that Owner reasonably determines are necessary to construct,
own, and operate the NECEC Transmission Line.

“Municipal Owner Approval Deadline” means March 31, 2022 (as the same may be
extended in accordance with Section 4.1(c) or 4.1(e)), or such later date to
which the Parties shall mutually agree in writing.

“MW” means megawatt.

“MWh” means megawatt-hour.

“NECEC Facilities” has the meaning provided in Section 8.2.

“NECEC Transmission Line” has the meaning provided in the recitals to this
Agreement.

“NECEC Transmission Line Capacity” means (a) 1,090 MW or (b) such lesser amount
as may be established by the Commissioning of the NECEC Transmission Line, in
each case, as measured at the Delivery Point; provided that the amount under
clause (b) shall be increased if the capacity is increased after the Commercial
Operation Date pursuant to Section 4.4.1(c).

“NERC” means the North American Electric Reliability Corporation, or its
successor organization.

10

--------------------------------------------------------------------------------

 

 

“Net Book Value” means, at any time, an amount equal to the original cost of
construction minus depreciation (using a forty (40)-year depreciation schedule),
as calculated in accordance with generally accepted accounting principles.

“New England Transmission System” means New England Transmission System, as
defined in the ISO-NE Tariff.

“Non-Excused Outage” means any outage of the NECEC Transmission Line or
reduction in the Total Transfer Capability below the NECEC Transmission Line
Capacity, except due to an Excused Outage.

“OASIS” means the Open Access Same-Time Information System.

“OASIS Administrator” has the meaning provided in Section 10.4(a).

“Operation Phase” means the period commencing on the Commercial Operation Date
and ending upon the expiration of the Term or earlier termination of this
Agreement pursuant to its terms (regardless of whether or not any such day is a
Business Day).

“Other Transmission Rights” means, collectively, any Financial Transmission
Rights (or any similar concept), auction revenue rights or other financial or
physical transmission rights, in each case, whether existing now or in the
future, associated with the NECEC Transmission Line or AC Upgrades.

“Owner” has the meaning provided in the preamble to this Agreement.

“Owner Approvals” means, collectively, (a) the Construction Authorizations and
(b) the ISO-NE Approval, all as set forth in Attachment C.

“Owner Default” has the meaning provided in Section 14.2.

“Owner Delay” has the meaning provided in Section 4.4.1.

“Owner Security” has the meaning provided in Section 16.1.

11

--------------------------------------------------------------------------------

 

 

“Owner Termination Payment” means, if Owner is the defaulting Party (a) prior to
the Commercial Operation Date, an amount equal to the Owner Security together
with any Credit Support held by Distribution Company pursuant to Section 4.1(c),
and (b) on or after the Commercial Operation Date (i) in the event that HQUS
timely exercises its right to purchase or assume control of the NECEC
Transmission Line and assume Owner’s obligations under the Agreement pursuant to
Section 14.7 of the HQUS TSA, the amount of any damages (including for the
avoidance of doubt any lost profit) incurred by Distribution Company as a result
of the Owner Default and (ii) otherwise an amount, if positive, calculated
according to the following formula: (x) the present value, discounted at the
Discount Rate, for each month remaining in the Services Term (as defined in the
PPA), of (A) the amount, if, any, by which the forward market price of Energy
and Environmental Attributes (both as defined in the PPA), as determined by the
average of the quotes of at least two nationally recognized energy consulting
firms or brokers chosen by Distribution Company, for Replacement Energy and
Replacement Environmental Attributes, (both as defined in the PPA) exceeds the
applicable Price (as defined in the PPA) that would have been paid pursuant to
Exhibit D of the PPA, multiplied by (B) the amount of Guaranteed Qualified Clean
Energy (as defined in the PPA) as provided in Exhibit B of the PPA; provided
that, if Distribution Company  receives a Termination Payment (as defined in the
PPA) pursuant to Section 9.3 of the PPA (other than a Termination Payment
received pursuant to Section 9.3(b)(iii) or Section 9.3(b)(iv)(B) of the PPA),
the Owner Termination Payment shall equal zero.

“Owner’s Construction Progress Report” has the meaning provided in Section
5.2.3(a).

“Owner’s Construction Schedule” has the meaning provided in Section 5.2.2.

“Owner’s Preliminary Schedule” has the meaning provided in Section 5.2.1.

“Parties” and “Party” have the meanings provided in the preamble to this
Agreement.

“Person” means any legal person, including any natural person, domestic or
foreign corporation, limited liability company, general or limited partnership,
joint venture, association, joint stock company, business trust, estate, trust,
enterprise, unincorporated organization, any Governmental Authority, or any
other legal or commercial entity.

“Physical Transmission Line Capacity” means the sum of the NECEC Transmission
Line Capacity and the Additional HQUS TSA Capacity.

“Power Cost Reconciliation Tariff” shall mean a fully reconciling cost recovery
tariff mechanism that authorizes the establishment of a distribution charge that
fully recovers Distribution Company’s net costs under this Agreement (including
annual remuneration of up to two and three-quarters percent (2.75%)).  The rate
reconciliation shall be designed in such a way as to limit the build-up of any
under or over-recoveries over the course of the year.  A reconciliation shall
occur at least annually, but may also be reconciled quarterly or monthly, to the
extent necessary to eliminate regulatory lag for the recovery of costs or
crediting of over-recoveries to customers.

“PPA” has the meaning provided in the recitals to this Agreement.

“PPA Contract Maximum Amount” means 498.348 MW, as such amount may be adjusted
in accordance with the terms of the PPA.

12

--------------------------------------------------------------------------------

 

 

“Presidential Permit” means the permit granted by the U.S. Department of Energy,
pursuant to Executive Order 10485 as amended by Executive Order 12038,
authorizing the construction, operation, maintenance and connection of
facilities for the transmission of electric energy at the international border
between the United States and Canada.

“Project Schedule” means a schedule setting forth the proposed engineering,
procurement, construction and testing milestone schedule for (a) the NECEC
Transmission Line based upon the Construction Contracts, (b) the Québec Line and
(c) the AC Upgrades and the CCIS Capacity Upgrades based upon such information
as can reasonably be obtained by Owner from the AC Upgrade Owners, recognizing
that one or more Project Schedules will be completed and delivered before the
date on which the AC Upgrades and the CCIS Capacity Upgrades are formally
identified under this Agreement.

“Proportionate Share” means a fraction with the numerator equal to 498.348 MW
and the denominator equal to 1,090 MW.

“Proposal Agreements” means, collectively, this Agreement, the Additional TSAs,
the PPA and the Additional PPAs.

“Purchased Power Accounting Authorization” shall mean authorization for
Distribution Company, at Distribution Company’s sole discretion, to take
appropriate steps to assure avoidance of a material, negative balance sheet
impact on Distribution Company or Distribution Company’s direct or indirect
parent company, upon appropriate filing with and approval by the MDPU.

“Qualified Bank” means a U.S. commercial bank (or the U.S. branch of a foreign
bank) having (a) assets on its most recent balance sheet of at least $10 billion
and (b) a long-term credit rating of at least “A-” by S&P or “A3” by Moody’s (or
its equivalent).

“Québec Converter Station Contract Deadline” means July 30, 2019 (as the same
may be extended in accordance with Section 4.1(c) or 4.1(e)), or such later date
to which the Parties shall mutually agree in writing.

“Québec Line” has the meaning provided in the recitals to this Agreement.

“Real Power Losses” means energy consumed by the electrical impedance
characteristics of the NECEC Transmission Line.

“Recovery” has the meaning provided in Section 20.6.

13

--------------------------------------------------------------------------------

 

 

“Regulatory Approval” shall mean the MDPU approval of this entire Agreement,
which approval shall include without limitation: (1) confirmation that this
Agreement has been approved under Section 83D and the regulations promulgated
thereunder and that all of the terms of such Section 83D and such regulations
apply to this Agreement; (2) definitive regulatory authorization for
Distribution Company to recover all of its costs incurred under and in
connection with this Agreement for the entire term of this Agreement through the
implementation of a Power Cost Reconciliation Tariff and/or other cost recovery
or reconciliation mechanisms; (3) definitive regulatory authorization for
Distribution Company to recover remuneration of up to two and three-quarters
percent (2.75%) of Distribution Company’s annual payments under this Agreement
for the term of this Agreement through the Power Cost Reconciliation Tariff; and
(4) approval of any Purchased Power Accounting Authorization requested by
Distribution Company in connection with the Regulatory Approval. Such approvals
shall be acceptable in form and substance to Distribution Company in its sole
discretion, shall not include any conditions or modifications that Distribution
Company deems, in its sole discretion, to be unacceptable, and shall be final
and not subject to appeal or rehearing.  

“Regulatory Approval Delay” means any delay in the receipt of the Regulatory
Approval beyond January 25, 2019.

“Regulatory Approval Termination Outside Date” has the meaning provided in
Section 3.3.1(a).

“Remediation Date” has the meaning provided in Section 4.4.1(b)(i).

“Remediation Period” has the meaning provided in Section 4.4.1(b)(i).

“RFP Sponsors” has the meaning provided in the recitals to this Agreement.

“Scheduling Rules” has the meaning provided in Section 7.1.3.

“State Amendment” has the meaning provided in Section 2.3.

“Target Date” has the meaning provided in Section 4.2(a).

“Term” has the meaning provided in Section 3.2.

“Termination Payment” means, as the context requires, the Distribution Company
Termination Payment or the Owner Termination Payment.

“Third Party Claim” has the meaning provided in Section 20.3.

“Third Party Consent” means any Consent of a Person other than a Governmental
Authority.

“Total Transfer Capability” means the total transfer capability of the NECEC
Transmission Line, as defined in, and established in accordance with, the ISO-NE
Tariff and determined by ISO-NE for each hour.

“TransÉnergie” has the meaning provided in the recitals to this Agreement.

14

--------------------------------------------------------------------------------

 

 

“TransÉnergie OATT” means the Hydro-Québec Open Access Transmission Tariff, as
amended or accepted by the Régie de l’énergie from time to time.

“Transfer” has the meaning provided in Section 22.1(a).

“Transmission Operating Agreement” means an agreement entered into by and
between Owner and ISO-NE for transmission operating services over the NECEC
Transmission Line under which operating control (as defined in such agreement)
of the NECEC Transmission Line is transferred from Owner to ISO-NE.

“Transmission Operator” means ISO-NE acting in its capacity pursuant to the
Transmission Operating Agreement.

“Transmission Service Payment” has the meaning provided in Section 8.1.

“Unfavorable FERC Decision” has the meaning provided in Section 2.2(a).

“United States” or “U.S.” means the United States of America.

“U.S. Border” means the location on or near the international border between the
State of Maine and the Province of Québec where the HVDC Line and the Québec
Line interconnect.

Section 1.2Interpretation.  In this Agreement, unless the context otherwise
requires, the following rules shall apply to the usage of terms:

Section 1.2.1Singular; Plural; Gender; Corollary Meaning. The singular shall
include the plural and vice versa, and any pronoun shall include the
corresponding masculine, feminine and neuter forms. If a term is defined as one
part of speech (such as a noun), then it shall have a corresponding meaning when
used as another part of speech (such as a verb).

Section 1.2.2Coordinating Conjunctions.  The word “or” shall have the inclusive
meaning represented by the phrase “and/or.”

Section 1.2.3Self-Reference. The words “hereof,” “herein,” “hereto” and
“hereunder” and words of similar import when used in this Agreement shall,
unless otherwise expressly specified, refer to this Agreement as a whole and not
to any particular provision of this Agreement.

Section 1.2.4Inclusive References. The words “include,” “includes” and
“including” when used in this Agreement shall be deemed to be followed by
“without limitation” or “but not limited to,” whether or not they are in fact
followed by such words or words of like import.

Section 1.2.5Incorporation by Reference. Any reference in this Agreement to an
“Article,” “Section” or other subdivision or to an “Attachment” or other
schedule or attachment shall be references to an article, section or other
subdivision of, or to a schedule or attachment to, this Agreement, unless
otherwise stated, and all such Articles, Sections and Attachments are
incorporated into this Agreement by reference (all of which comprise part of one
and the same agreement with equal force and effect). In the event of any
conflict or other inconsistency between the main body of this Agreement and any
attachment or schedule to this Agreement, the provisions of the main body of
this Agreement shall prevail.

15

--------------------------------------------------------------------------------

 

 

Section 1.2.6Subsequent Acts.  Any references in this Agreement to any statute
shall be deemed to refer to such statute, as amended or replaced from time to
time, including by succession of comparable successor statute, and all rules and
regulations promulgated thereunder. In the event any index or publication
referenced in this Agreement ceases to be published or a concept defined by
reference to any such index or publication ceases to exist, each such reference
shall be deemed to be a reference to a successor or alternate index, publication
or concept reasonably agreed to by the Parties. Unless specified otherwise, a
reference to a given agreement or instrument, and all schedules and attachments
thereto, shall be a reference to that agreement or instrument as modified,
amended, supplemented and restated, and as in effect from time to time.

Section 1.2.7Inclusive of Permitted Successors. Unless otherwise expressly
stated, references to any Person also include its permitted successors and
assigns.

Section 1.2.8Time Computation. In this Agreement, in the computation of periods
of time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each means “to but
excluding.”

Section 1.2.9Business Days.  Whenever this Agreement refers to a number of days,
such number shall refer to calendar days unless Business Days are specified.
Whenever any action must be taken under this Agreement on or by a day that is
not a Business Day, such action may be validly taken on or by the next day that
is a Business Day, and in the case of payments (including refunds of payments),
no interest shall accrue on the amount due; provided that such payment is made
in full on the next day that is a Business Day.

Section 1.2.10Governmental Approvals. Except as otherwise expressly provided in
this Agreement, any Governmental Approval shall be deemed to be received upon
issuance, even if such Governmental Approval is subject to appeal or rehearing.

Section 1.2.11Currency. All references to prices, values or monetary amounts
referred to in this Agreement shall be paid in United States currency, unless
expressly provided otherwise.

Article II

 

REGULATORY FILINGS AND REQUIRED APPROVALS

Section 2.1MDPU Filing; FERC Filing.

(a)Distribution Company shall file for the Regulatory Approval as soon as
practicable following the execution of this Agreement, and in any event shall
use commercially reasonable efforts to file within sixty (60) days thereafter.

(b)Owner shall file this Agreement with FERC pursuant to Section 205 of the
Federal Power Act and 18 C.F.R. Part 35 as soon as practicable following the
date when Distribution Company files for the Regulatory Approval, and in any
event within thirty (30) days thereafter. Such filing with FERC shall include
waiver requests for the Effective Date to occur consistent with Section 3.1,
which Effective Date may be more than one hundred twenty (120) days before the
Commercial Operation Date.

16

--------------------------------------------------------------------------------

 

 

(c)The Parties shall respond promptly to any requests for additional information
made by FERC or the MDPU in connection with such filings.

(d)Upon the filing of this Agreement pursuant to Section 2.1(a) or 2.1(b), Owner
or Distribution Company shall support the approval or acceptance of this
Agreement by the MDPU and FERC without modification or condition.

Section 2.2Modifications to FERC Order.

(a)In the event (i) FERC issues an order accepting or approving this Agreement
for filing (the “FERC Order”) and (ii) the FERC Order makes any acceptance
subject to a hearing  or contains modifications or conditions that are
unacceptable to a Party, in its sole discretion (an “Unfavorable FERC
Decision”), such Party shall deliver a written notice to the other Party
specifying the issues, to the extent it is able, set for hearing or the
unacceptable modifications or conditions, which notice shall be delivered within
five (5) Business Days following the issuance of the Unfavorable FERC Decision.

(b)In the event of an Unfavorable FERC Decision, the Parties may agree upon
amendments to this Agreement (each, a “FERC Amendment”) that achieve, as nearly
as practicable, the commercial intent of this Agreement as of the Execution Date
in a manner consistent with the Unfavorable FERC Decision. Any such amendment
shall be subject to applicable regulatory approvals.  As soon as practicable
after any FERC Amendment(s) have been executed and delivered by the Parties,
Owner shall file such FERC Amendment(s) with FERC.

(c)In the event of an Unfavorable FERC Decision, each Party shall retain the
right to request a rehearing or reconsideration of the FERC Order regardless of
any negotiations that have occurred or are occurring pursuant to clause (b)
above; provided, however, that, in the event the Parties execute a FERC
Amendment after any one or both of the Parties has filed for rehearing or
reconsideration, any such rehearing or reconsideration request shall be
withdrawn no later than five (5) Business Days after FERC issues an order
accepting or approving the FERC Amendment for filing, if such rehearing or
reconsideration request is inconsistent with the terms and conditions of this
Agreement, as amended. Unless otherwise agreed in writing by the Parties, a
filing by any Party of a request for rehearing or reconsideration of the FERC
Order shall not toll or otherwise modify any date or time period set forth in
this Agreement, including, for the avoidance of doubt, the date upon which the
Construction Phase shall commence.

Section 2.3Modifications Pursuant to Unfavorable MDPU Order.  In the event the
Regulatory Approval contains modifications or conditions that are unacceptable
to a Party, in the Party’s sole discretion (an “Unfavorable MDPU Order”), such
Party shall deliver a written notice to the other Party of such Unfavorable MDPU
Order specifying the unacceptable modifications or conditions, which notice
shall be delivered within five (5) Business Days following such Unfavorable MDPU
Order, and the Parties may agree to amend this Agreement to address such
modifications or conditions (any of the foregoing amendments, a “State
Amendment”). Any such amendment shall be subject to applicable regulatory
approvals, and as soon as practicable after any State Amendment has been
executed, Distribution Company or Owner (as applicable) shall file such State
Amendment with the MDPU and FERC.

17

--------------------------------------------------------------------------------

 

 

Section 2.4Cooperation.

(a)In addition to their obligations under Section 2.1, each Party shall (i)
cooperate with each other to prepare, file and effect any applications, notices,
petitions, reports or other filings or documentation required under Applicable
Law or otherwise necessary, proper or advisable to consummate the transactions
contemplated by this Agreement, (ii) provide updates to the other Party on
material developments in connection with any such filings or documentation,
(iii) provide any non-privileged information reasonably requested by the other
Party in connection with any such filings or documentation, and (iv) cooperate
with the other Party to use commercially reasonable efforts to obtain all
Governmental Approvals and Third Party Consents that are necessary, proper or
advisable to consummate the transactions contemplated by this Agreement,
including the FERC Authorization (without unacceptable modifications or
conditions, except as permitted by this Agreement), the other Owner Approvals,
the Municipal Owner Approvals, the Canadian Approvals, and the Regulatory
Approval (without unacceptable modifications or conditions, except as permitted
by this Agreement).  Owner shall provide any support reasonably necessary and
requested by the AC Upgrade Owners to obtain the AC Upgrade Approvals.

(b)Each Party shall consult with the other Party with respect to all
characterizations of information relating to such other Party or the
transactions contemplated by this Agreement that are proposed to appear in any
filings or documentation contemplated by Section 2.1 or Section 2.4(a). Each
Party shall promptly provide comments, if any, to the other Party on any such
characterizations of information. Each Party shall make a good faith effort to
take into account any comments made by the other Party.

Section 2.5No Inconsistent Action. Except as provided in Section 17.2 and
Article XIX, from and after the Execution Date, no Party shall undertake any
action before FERC, ISO-NE, the MDPU or any other Governmental Authority that is
contrary to the Party’s obligations under this Agreement, including, for the
avoidance of doubt, Section 2.1(c) and Section 7.1.4, or support any such
contrary action by any Affiliate.

Article III

 

EFFECTIVE DATE; TERM

Section 3.1Effective Date.  Article I, Article II, this Section 3.1, Section
3.3.1, Section 3.3.2, Article XVII, Article XVIII, Article XIX, Article XXII,
and Article XXIII shall become effective and enforceable to the extent permitted
by Applicable Law upon the Execution Date. The remaining provisions of this
Agreement shall become effective and enforceable to the extent permitted by
Applicable Law upon receipt of the Regulatory Approval (the “Effective Date”).
Notwithstanding the first sentence of this Section 3.1, this Agreement will
become effective as a FERC rate schedule upon the effective date set forth in
the FERC Order. Notwithstanding Section 14.5 and any other provision of this
Agreement, Distribution Company shall have no obligation to make any payment
under this Agreement prior to receipt of the Regulatory Approval and the FERC
Authorizations.

18

--------------------------------------------------------------------------------

 

 

Section 3.2Term. The term of this Agreement shall commence on the Execution Date
and shall expire on the twentieth (20th) anniversary of the Commercial Operation
Date, unless earlier terminated (in whole or in part) or extended in accordance
with the terms hereof (the “Term”).

Section 3.3Termination Rights. This Agreement may be terminated in accordance
with the ensuing provisions in this Article III, subject to any required
regulatory reviews, approvals or acceptances, as applicable. Neither Party shall
oppose any termination of this Agreement made in accordance with this Article
III before FERC or any other Governmental Authority; provided, however, that the
foregoing shall not prohibit any Party from challenging or otherwise Disputing
whether or not any such termination is permitted by this Agreement.

Section 3.3.1Failure to Obtain Regulatory Approval and FERC Authorizations.  

(a)This Agreement may be terminated by any Party in the event (i) it determines
that the Regulatory Approval or the FERC Authorizations contain terms and
conditions that are, in its sole discretion, unacceptable to such Party, (ii)
the Regulatory Approval is denied or is not received by January 25, 2020 (such
date, the “Regulatory Approval Termination Outside Date”), (iii) the Regulatory
Approval of the PPA (as defined in the PPA) is not received within the time
frame set forth therein and the PPA is terminated, (iv) the FERC Authorization
is denied or is not received by January 25, 2020, or (v) any Additional TSA with
an RFP Sponsor is terminated pursuant to Section 3.3.1(a) of that Additional
TSA, provided that the termination right under this clause (v) is exercised by a
Party within thirty (30) days of the effective date of the termination of such
Additional TSA.

(b)Upon termination of this Agreement pursuant to clause (a) above, neither
Party shall have any liability to the other Party under this Agreement.

Section 3.3.2Mutual Agreement.  This Agreement may be terminated at any time
upon written agreement of the Parties.

Section 3.3.3Failure to Obtain Certain Approvals.

(a)Unless otherwise agreed in writing by the Parties, this Agreement shall
terminate immediately without further action of the Parties in the event any of
the Owner Approvals (other than the Municipal Owner Approvals) has not been
obtained by the Approval Deadline, any of the Canadian Approvals has not been
obtained by the Canadian Approval Deadline, or any of the Municipal Owner
Approvals has not been obtained by the Municipal Owner Approval Deadline (each
of the foregoing as extended, if applicable, pursuant to Section 4.1(c) or
4.1(e)).

(b)In the event any of the Owner Approvals (other than the Municipal Owner
Approvals) has not been obtained by the Approval Deadline or if any of the
Municipal Owner Approvals has not been obtained by the Municipal Owner Approval
Deadline (each of the foregoing as extended, if applicable, pursuant to Section
4.1(c) or 4.1(e)), and this Agreement has been terminated pursuant to clause (a)
above, Distribution Company may draw against the Credit Support provided by
Owner to Distribution Company, including the Owner Security and any additional
Credit Support provided by Owner to Distribution Company pursuant to Section
4.1(c) hereof.

19

--------------------------------------------------------------------------------

 

 

(c)In the event any of the Canadian Approvals has not been obtained by the
Canadian Approval Deadline (as extended, if applicable, pursuant to Section
4.1(c) or 4.1(e)) and this Agreement has been terminated pursuant to clause (a)
above,  Distribution Company may draw against the Credit Support provided by
Owner to Distribution Company, including the Owner Security and any additional
Credit Support provided by Owner to Distribution Company pursuant to Section
4.1(c) hereof.

(d)Except as otherwise provided in clause (b) or in clause (c) above, upon
termination of this Agreement pursuant to clause (a) above, neither Party shall
have any liability to the other Party under this Agreement.

Section 3.3.4Distribution Company Default.

(a)Owner shall have the right to terminate this Agreement in accordance with
Section 14.3(a).

(b)Upon the exercise by Owner of its termination rights pursuant to clause (a)
above, Owner shall have the right to recover from Distribution Company, and
Distribution Company shall pay to Owner, the Distribution Company Termination
Payment in accordance with Section 14.3(c).

(c)The exercise by Owner of its termination rights pursuant to clause (a) above
shall constitute a waiver by Owner of all other remedies or damages that may be
available at law or in equity against Distribution Company; provided, however,
that Owner shall not waive its right to, and Distribution Company shall remain
liable for, the Distribution Company Termination Payment, any unpaid amounts
owed by Distribution Company pursuant to Section 8.1 hereof and any amounts owed
by Distribution Company to Owner under Section 3.4, together with any costs or
expenses (including reasonable attorneys’ fees) reasonably incurred by Owner to
recover the Distribution Company Termination Payment.

Section 3.3.5Owner Default.

(a)Distribution Company shall have the right to terminate this Agreement in
accordance with Section 14.4(a).

(b)Upon the exercise by Distribution Company of its termination rights pursuant
to clause (a) above, Distribution Company shall have the right to recover from
Owner, and Owner shall pay to Distribution Company, the Owner Termination
Payment in accordance with Section 14.4(a).

(c)The exercise by Distribution Company of its termination rights pursuant to
clause (a) above shall constitute a waiver by Distribution Company of all other
remedies or damages that may be available at law or in equity against Owner;
provided, however, that Distribution Company shall not waive any right to, and
Owner shall remain liable for, the Owner Termination Payment, any amounts owed
by Owner to Distribution Company under Section 3.4, any accrued but unpaid
amounts under Section 4.4.1 or any express modification of Distribution
Company’s payment obligations that have accrued under this Agreement before or
as of such termination, and any indemnification obligations of Owner to
Distribution Company under this Agreement, together with any costs or expenses
(including reasonable attorneys’ fees) reasonably incurred by Distribution
Company to recover such damages or such indemnified or other amounts owed to
Distribution Company by Owner.

20

--------------------------------------------------------------------------------

 

 

Section 3.3.6Force Majeure. This Agreement may be terminated in accordance with
Section 15.1(c).

Section 3.3.7Extended Excused Outage. This Agreement may be terminated in
accordance with Section 7.2(c).

Section 3.3.8Termination of the PPA under Certain Circumstances. Upon
termination of the PPA, this Agreement may be terminated by either Party upon
written notice to the other Party and without further recourse, except where the
PPA is terminated: (i) due to an Event of Default by Distribution Company as
defined in the PPA, or (ii) by mutual agreement of the parties to the PPA.

Section 3.4Termination Payments.

(a)Within sixty (60) days following the termination of this Agreement pursuant
to Section 3.3, Owner shall deliver to Distribution Company an invoice that sets
forth Owner’s good faith estimate of the amounts owed to Owner by Distribution
Company under Section 3.3, or Distribution Company shall deliver to Owner an
invoice that sets forth Distribution Company’s good faith estimate of the
amounts owed to Distribution Company by Owner under Section 3.3. The recipient
of such invoice shall pay the amounts set forth in such invoice within thirty
(30) days following its receipt of such invoice. Either Party may deduct and
setoff payment of such amounts against any accrued but unpaid payment obligation
of the payee to such Party hereunder.  Upon the other Party’s request, the
invoicing Party shall provide documentation describing the basis for the amounts
invoiced in reasonable detail.

(b)The Parties acknowledge and agree that the payment of amounts by the
defaulting Party to the non-defaulting Party pursuant to Section 3.3 or this
Section 3.4 is an appropriate remedy and that any such payment does not
constitute a forfeiture or penalty of any kind. The Parties further acknowledge
and agree that the damages for the termination of this Agreement are difficult
or impossible to determine and that the damages calculated under Section 3.3 or
this Section 3.4 (together with any remedies available to Distribution Company
under the PPA) constitute a reasonable approximation of the harm or loss to the
non-defaulting Party as a result thereof.

Section 3.5Effect of Termination.  Except as provided in Section 3.3 and in
Section 23.13 for the survival of provisions, upon expiration or other
termination of this Agreement pursuant to its terms, each of the Parties shall
be released from all of its obligations under this Agreement, other than any
accrued but unpaid payment obligation. Notwithstanding the foregoing sentence,
upon such expiration or termination of this Agreement, either Party shall have
the right to recover any costs or expenses (including reasonable attorneys’
fees) reasonably incurred by such Party to recover any amounts owed to such
Party by the other Party hereunder or to secure the release of any security or
performance assurance provided by or on behalf of such Party after the later to
occur of the end of the Term or the date on which any accrued but unpaid payment
obligation of such Party to the other Party hereunder shall have been fully,
finally and indefeasibly satisfied.

21

--------------------------------------------------------------------------------

 

 

Article IV

 

COMMERCIAL OPERATION

Section 4.1Critical Milestones.

(a)Subject to Sections 4.1(c), 4.1(d) and 4.1(e), commencing on the Effective
Date, Owner shall develop the NECEC Transmission Line in order to achieve the
milestones set forth in clauses (i), (iii)-(v), and (vii) below, and use
commercially reasonable efforts to cause HQUS to develop the Québec Line in
order to achieve the milestones set forth in clauses (ii) and (vi) below (each
clause, a “Critical Milestone”) on or before the dates set forth in this Section
4.1(a):

(i)Receipt of all Owner Approvals (other than the Municipal Owner Approvals) and
AC Upgrade Approvals in final form by the Approval Deadline;

(ii)Receipt of all Canadian Approvals in final form by the Canadian Approval
Deadline;

(iii)Receipt of the Municipal Owner Approvals in final form by the Municipal
Owner Approval Deadline;

(iv)Closing of any financing required for the construction and operation of the
NECEC Transmission Line or other demonstration to Distribution Company’s
reasonable satisfaction of the financial capability of Owner to construct the
NECEC Transmission Line, including, as applicable, Owner’s financial obligations
with respect to interconnection of the NECEC Transmission Line and construction
of the AC Upgrades and the CCIS Capacity Upgrades, by the Financing Deadline;
and

(v)Execution by Owner and a contractor of an agreement for the engineering,
procurement, and construction of the converter station at the southern end of
the HVDC Line and payment by Owner to the contractor of an initial payment of at
least 5% of the total price of the agreement, both by the Converter Station
Contract Deadline;

(vi)Execution by Hydro-Québec Equipment, a division of Hydro-Québec, of a
contract that provides for the engineering, procurement, or construction of the
converter station associated with the Québec Line by the Québec Converter
Station Contract Deadline;

(vii)Achievement of the Commercial Operation Date by the Target Date.

(b)Except for the achievement of the Commercial Operation Date, which shall be
governed by the provisions of Section 4.2, Owner shall provide Distribution
Company (or, in the case of clause (ii), use commercially reasonable efforts to
cause HQUS to provide Distribution Company) with written notice of the
achievement of each Critical Milestone as set forth in Attachment B within seven
(7) days after that achievement, which notice shall include information
demonstrating with reasonable specificity that such Critical Milestone has been
achieved. Owner acknowledges that Distribution Company will receive such notice
solely to monitor progress toward the Commercial Operation Date, and
Distribution Company shall not have any responsibility or liability for the
development, construction, operation and maintenance of the NECEC Transmission
Line or the Québec Line.

22

--------------------------------------------------------------------------------

 

 

(c)Subject to Sections 4.1(e) and 4.2, Owner may extend all of the dates for the
Critical Milestones not yet achieved under this Agreement by up to four (4)
six-month periods for a maximum combined period of two (2) years from the dates
originally established in Section 4.1(a).  Owner shall post Credit Support (in
addition to the Owner Security and the Twenty-One Million, Eight Hundred
Thousand Dollars ($21,800,000) of security delivered to Distribution Company and
the other RFP Sponsors by HQUS pursuant to the PPA and the Additional PPAs) in
an amount equal to $5,000 per MW of the PPA Contract Maximum Amount for each
such six-month period, with a pro-rata adjustment of the amount of any such
additional Credit Support for any partial reduction of the applicable six-month
period pursuant to Section 4.1(e). Any such election shall be made in a written
notice to Distribution Company on or prior to the first date for a Critical
Milestone that has not yet been achieved (as such date may have previously been
extended). Such notice shall include a detailed explanation of the reasons for
the delay, why the delay could not be avoided and the impact on Owner’s
Construction Schedule and the expected Commercial Operation Date. Distribution
Company shall have the right to request and receive information from Owner
regarding such explanation.  Such additional Credit Support shall be provided by
Owner if there is an Owner Delay or an HQUS Delay and Owner wishes (or is
required under the HQUS TSA) to extend any Critical Milestone date. Any
additional Credit Support provided under this Section 4.1(c) shall be returned
to Owner upon the Commercial Operation Date; provided that, in the event the
Commercial Operation Date is not achieved by the Target Date, Distribution
Company shall have the rights and remedies set forth in Article XIV, which, for
the avoidance of doubt, shall include recourse against any Credit Support posted
by Owner.

(d)To the extent a Force Majeure event pursuant to Section 15.1 has occurred
that prevents Owner from achieving the Critical Milestone dates for execution of
the contract for the purchase by Owner of the Converter Station (Section
4.1(a)(v)) or the Commercial Operation Date (Section 4.1(a)(vii)), or prevents
the achievement of the Québec Converter Station milestone (Section 4.1(a)(vi)),
by the applicable Critical Milestone date, the Critical Milestone date(s)
impacted by such Force Majeure event shall be extended for the duration of the
Force Majeure event, but under no circumstances shall extensions of those
Critical Milestone dates exceed twelve (12) months beyond the applicable
Critical Milestone date; provided that Owner shall not have the right to declare
a Force Majeure event related to the Critical Milestone for Owner Approvals
(Section 4.1(a)(i)), Canadian Approvals (Section 4.1(a)(ii)), Municipal Owner
Approvals (Section 4.1(a)(iii)), or the financing Critical Milestone (Section
4.1(a)(iv)).

(e)In the event of a Regulatory Approval Delay, the date for each Critical
Milestone not yet achieved shall be extended for the duration of the delay.  The
number of days of extension pursuant to the six-month extensions available under
Section 4.1(c) shall be reduced by one day for each day of Regulatory Approval
Delay pursuant to this subsection (e) up to a maximum reduction of 365 days. For
purposes of illustration, Regulatory Approval Delay of two hundred ten (210)
days would allow Owner two six-month extensions and one extension of five
months.

23

--------------------------------------------------------------------------------

 

 

Section 4.2Commercial Operation Date.

(a)The “Target Date” for Commercial Operation is December 13, 2022 (as the same
may be extended in accordance with Sections 4.1(c), 4.1(d) or 4.1(e)) or such
later date to which the Parties shall mutually agree in writing. Absent written
agreement by the Parties, the Target Date may not be extended beyond December
13, 2024 unless such extension is due to Regulatory Approval Delay or an event
of Force Majeure as set forth in Sections 4.1(d) and 4.1(e).  The provisions of
Sections 4.1(c), 4.1(d), and 4.1(e) and all other provisions of this Agreement
are subordinate to this Section 4.2 (a) and the aforesaid Section 4.1 provisions
and such other provisions shall be construed in a manner that is consistent with
this Section 4.2(a).  Owner shall provide a written non-binding notice to
Distribution Company no later than sixty (60) days before the date Owner
reasonably expects the Commercial Operation Date to occur.

(b)At the request of Owner made in writing, Distribution Company shall cooperate
with Owner, TransÉnergie and ISO-NE to support the Commissioning of the HVDC
Transmission Project.

(c)As soon as practicable after Owner is of the opinion that the conditions to
Commercial Operation, as set forth in Section 4.3, have been satisfied, or such
conditions have been waived in writing by the Parties (except in the case of
Section 4.3(b), Section 4.3(e), Section 4.3(g) and Section 4.3(h), which
conditions may be waived in writing by Distribution Company, in its sole
discretion), Owner shall deliver a written notice to Distribution Company
specifying the date upon which Commercial Operation shall commence (the “COD
Notice”), which commencement date shall occur no earlier than ten (10) Business
Days after the receipt by Distribution Company of the COD Notice or on such
other date as agreed upon by the Parties in writing (such date, the “Commercial
Operation Date”).

(d)Within five (5) Business Days after the receipt by Distribution Company of
the COD Notice, Distribution Company shall deliver a certificate to Owner either
(i) confirming that the conditions set forth in Section 4.3 have been satisfied
or duly waived and that Commercial Operation may commence on the Commercial
Operation Date or (ii) objecting with reasonable detail to the COD Notice.
Distribution Company’s failure to respond in writing to a COD Notice within such
five (5) Business Day period shall be deemed to be a confirmation that the
conditions set forth in Section 4.3 have been satisfied or duly waived. Any
Dispute over whether or not the conditions set forth in Section 4.3 have been
satisfied or duly waived shall be resolved in accordance with Article XVII.

Section 4.3Conditions Precedent to Commercial Operation. The items set forth in
clauses (a) through (i) below shall be conditions precedent to the Commercial
Operation of the NECEC Transmission Line:

(a)Completion of the Commissioning of the HVDC Transmission Project by Owner (in
coordination with ISO-NE) and TransÉnergie;

(b)The NECEC Transmission Line has been constructed in accordance with
Attachment A and Good Utility Practice, and is capable of operating at the
Design Capability, except as otherwise permitted pursuant to Section 4.4.1(b);

24

--------------------------------------------------------------------------------

 

 

(c)Completion of the AC Upgrades and the CCIS Capacity Upgrades;

(d)The Interconnection Agreements shall be in full force and effect;

(e)The Transmission Operating Agreement shall be in full force and effect and
ISO-NE shall have informed Owner that ISO-NE (i) is prepared to assume
operational control over the NECEC Transmission Line, as defined in, and in
accordance with, the Transmission Operating Agreement and (ii) will assume such
operational control as of the Commercial Operation Date;

(f)The Québec Line has been constructed in accordance with Attachment A, and is
capable of operating at the Design Capability, except as otherwise permitted
pursuant to Section 4.4.1(b);

(g)Receipt by Distribution Company of copies of certificates evidencing all
outstanding insurance required or otherwise obtained under Section 5.3; and

(h)Receipt by Distribution Company of an opinion of legal counsel, reasonably
satisfactory to Distribution Company, that all Governmental Approvals and Third
Party Consents required to own and operate the NECEC Transmission Line have been
obtained.

Section 4.4Delay in Commercial Operation; Reduced Level of Operation.

Section 4.4.1Owner Delay.  If, other than solely as a result of an HQUS Delay,
Force Majeure, or Concurrent Delay, any conditions set forth in Section 4.3
shall not have been satisfied or duly waived by the Target Date (such delay, an
“Owner Delay”):

(a)Distribution Company shall have the right to recover from Owner, and Owner
shall pay or reimburse to Distribution Company, for each day (or part thereof)
following the Target Date during which the Owner Delay is continuing, an amount
equal to One Hundred Dollars ($100) per MW of Contract Capacity per day for the
period commencing on the Target Date and ending on the earliest of (x) the
Commercial Operation Date, (y) the date on which Distribution Company terminates
this Agreement under Section 14.4 hereof, and (z) the date that is twelve (12)
months after the Target Date.

(b)Design Capacity Shortfall.

(i)As of the Commercial Operation Date. In the event and to the extent that, as
of the Commercial Operation Date, the NECEC Transmission Line or the Québec Line
is only capable of operating below 1,090 MW, and (A) the NECEC Transmission Line
and the Quebec Line are capable of operating at or above 1,040 MW and despite
such condition Owner elects to begin transmission service hereunder, or (B) the
NECEC Transmission Line and the Quebec Line are capable of operating at less
than 1,040 MW and despite such condition Owner requests and Distribution Company
provides written consent to begin transmission service hereunder (such consent
not to be unreasonably withheld, conditioned, or delayed), then Owner shall have
twenty-four (24) months from the Commercial Operation Date to attempt to
increase such operating capacity to 1,090 MW (the “Remediation Period”), and
Owner shall pay to Distribution Company, for each day (or part thereof)
following the Commercial Operation Date and until the end of

25

--------------------------------------------------------------------------------

 

 

the Remediation Period, or such earlier date designated by Owner in writing to
Distribution Company (the “Remediation Date”), an amount equal to One Hundred
Dollars ($100) per MW per day multiplied by the Proportionate Share of the
difference between 1,090 MW and such operating capacity as of the Commercial
Operation Date.   Such payments shall be made on a monthly basis pursuant to
invoices delivered by Distribution Company to Owner.  Distribution Company’s
payments shall be based on the actual operating capacity of the NECEC
Transmission Line, as is stated in Section 8.1.  

(ii)Following Remediation. If, on the earlier of Remediation Date or the end of
the Remediation Period, the operating capacity of the NECEC Transmission Line
and the Québec Line have been increased to at or above 1,075 MW but less than
1,090 MW, then this Agreement shall continue in effect at the actual operating
capacity of the NECEC Transmission Line, the Contract Capacity shall be deemed
modified accordingly, and the rate used to calculate the Transmission Service
Payment will be reduced pro rata to reflect the capacity shortfall below 1,090
MW. For illustrative purposes, if following the earlier of the Remediation Date
or the end of the Remediation Period, the operating capacity of the NECEC
Transmission Line and the Québec Line is 1,080 MW, which will be the Contract
Capacity from then onwards, the Transmission Service Payment rate for the
remainder of the Term shall be reduced to the Transmission Service Payment rate
then in effect multiplied by 1,080/1,090, and that rate shall be multiplied by
the Contract Capacity of 1,080 MW to determine the Transmission Service Payment.

(iii)An Owner Default shall be deemed to have occurred pursuant to Section
14.2(c) if (A) as of the Commercial Operation Date, the NECEC Transmission Line
and the Québec Line are not both capable of operating at or above 1,040 MW, and
Distribution Company has not agreed in writing to begin transmission service
hereunder notwithstanding such operating capability, or (B) as of the earlier of
the Remediation Date or the end of the Remediation Period, the NECEC
Transmission Line and the Québec Line are not both capable of operating at or
above 1,075 MW.

(c)Without any limitation of Section 4.4.2, the Parties acknowledge and agree
that the payment of amounts by Owner to Distribution Company under clauses (a)
and (b) above, respectively, are an appropriate remedy and that any such
modification or payment does not constitute a forfeiture or penalty of any kind.
The Parties further acknowledge and agree that the damages for an Owner Delay or
a reduction in operating capacity, as described in clause (b), are difficult or
impossible to determine and that the damages calculated hereunder (together with
any remedies available to Distribution Company under the PPA) constitute a
reasonable approximation of the harm or loss to Distribution Company as a result
thereof.

(d)Without any limitation of Section 4.4.2, the rights provided in Section 3.3.5
and this Section 4.4.1 shall collectively be the sole and exclusive remedies of
Distribution Company with respect to an Owner Delay or a reduction in operating
capacity, as described in clause (b). The foregoing sentence shall not be
construed in any way to limit (i) Distribution Company’s rights to recover any
costs or expenses (including reasonable attorneys’ fees) reasonably incurred by
Distribution Company to recover any amounts owed to Distribution Company by
Owner under this Agreement, or (ii) Distribution Company’s rights to recover
payment of any indemnification obligations of Owner to Distribution Company
pursuant to Section 20.1.

26

--------------------------------------------------------------------------------

 

 

Section 4.4.2Concurrent Delays.  

(a)In the event of a concurrent HQUS Delay and Owner Delay (a “Concurrent
Delay”), for each day (or part thereof) during which a Concurrent Delay is
continuing, Owner will pay to Distribution Company an amount equal to One
Hundred Dollars ($100) per MW of Contract Capacity per day for the period
commencing on the Target Date and ending on the earliest of (w) the date on
which either the Québec Line or the NECEC Transmission Line is capable of
commercial operation but for the other Party’s delay, (x) the Commercial
Operation Date, (y) the date on which Distribution Company terminates this
Agreement under Section 14.4 hereof, and (z) twelve (12) months after the Target
Date.

(b)The Parties acknowledge and agree that the payment of amounts by Owner to
Distribution Company under clause (a) above is an appropriate remedy and that
any such payment does not constitute a forfeiture or penalty of any kind. The
Parties further acknowledge and agree that the damages for a Concurrent Delay
are difficult or impossible to determine and that the damages calculated
hereunder constitute a reasonable approximation of the harm or loss to
Distribution Company as a result thereof.

(c)The rights provided in Section 3.3.3 and this Section 4.4.2 shall
collectively be the sole and exclusive remedies of Distribution Company with
respect to a Concurrent Delay. The foregoing sentence shall not be construed in
any way to limit (i) Distribution Company’s rights to recover any costs or
expenses (including reasonable attorneys’ fees) reasonably incurred by
Distribution Company to recover any amounts owed to Distribution Company by
Owner under this Agreement, or (ii) Distribution Company’s rights to recover
payment of any indemnification obligations of Owner to Distribution Company
pursuant to Section 20.1.

Article V

 

GENERAL RIGHTS AND RESPONSIBILITIES OF THE PARTIES

Section 5.1Responsibilities of the Parties.

Section 5.1.1Construction Phase.

(a)During the Construction Phase, Owner shall (i) exercise Good Utility Practice
to complete, or cause the completion of, all tasks required to construct the
NECEC Transmission Line, interconnect at least 1,090 MW of capacity with
ISO-NE  in compliance with the Capacity Capability Interconnection Standard, and
achieve Commercial Operation by the Target Date, in each case, in accordance
with the Design Capability and in a manner consistent with Attachment A and (ii)
use commercially reasonable efforts  to obtain all of the Construction
Authorizations (other than the Municipal Owner Approvals) by the Approval
Deadline, (B) to obtain, in consultation with Distribution Company, the ISO-NE
Approval by the Approval Deadline and (C) to cause Owner’s Affiliates that are
AC Upgrade Owners to obtain any AC Upgrade Approvals for which such Affiliates
are responsible by the Approval Deadline and to assist other AC Upgrade Owners
in obtaining their respective AC Upgrade Approvals by the Approval Deadline.

27

--------------------------------------------------------------------------------

 

 

(b)Owner will use commercially reasonable efforts to enter into, within a
commercially reasonable timeframe, one or more Construction Contracts. Owner
will make a copy of any such contract available to Distribution Company subject
to such redactions as Owner or the contracting party deem necessary to protect
confidential information.

Section 5.2Schedules and Reports.

Section 5.2.1Owner’s Preliminary Schedule.  Attached hereto as Attachment E is
Owner’s Project Schedule (the “Owner’s Preliminary Schedule”). At the request of
Distribution Company, Owner shall make the personnel responsible for preparing
the Owner’s Preliminary Schedule available during normal business hours and upon
reasonable advance notice to discuss the Owner’s Preliminary Schedule with
Distribution Company.

Section 5.2.2Owner’s Construction Schedule.  Within ten (10) days after the end
of each calendar quarter and sooner if a material change occurs, commencing at
least ninety (90) days prior to the commencement of construction, Owner shall
prepare and submit to Distribution Company for review an update of the Owner’s
Preliminary Schedule (such updated schedule as established herein, the “Owner’s
Construction Schedule”). At the request of Distribution Company, Owner shall
make the personnel responsible for preparing the Owner’s Construction Schedule
available during normal business hours and upon reasonable advance notice to
discuss the Owner’s Construction Schedule with Distribution Company.

Section 5.2.3Owner’s Progress Reports.

(a)Promptly following the Execution Date, Owner shall deliver to Distribution
Company copies of all applications that have been submitted by Owner with
respect to any Owner Approvals, as well as all material correspondence and
submittals relating to such Owner Approvals. Within ten (10) days after the end
of each calendar quarter, commencing at receipt of the Regulatory Approval,
Owner shall prepare and submit to Distribution Company for review a progress
report for informational purposes that sets forth in reasonable detail the
current status of the milestones set forth in the Owner’s Construction Schedule,
including any changes in the expected timelines and the status of all Owner
Approvals and including copies of any Owner Approval applications, material
correspondence and submittals relating to Owner Approvals, and any issued Owner
Approvals (the “Owner’s Construction Progress Report”).  Without limitation of
the foregoing, Owner shall include in such reports relevant information relating
to: (i) Owner’s efforts to mitigate the impacts of the NECEC Transmission Line
on natural resources, environmentally sensitive areas, habitats, and wildlife
species, and cultural and historic resources; (ii) Owner’s efforts to comply
with applicable noise ordinances; (iii) and Owner’s communication and community
outreach efforts and plans with respect to the construction of the NECEC
Transmission Line, including with stakeholders in Massachusetts. At the request
of Distribution Company, Owner shall, or shall cause each contractor to, provide
Distribution Company with access to, and copies of, all reasonably requested
documentation concerning such Owner’s Construction Progress Report.

(b)Owner shall, or shall cause the principal contractor to, notify Distribution
Company promptly, but in no event later than ten (10) days, after Owner, or such
contractor, becomes aware that the Commercial Operation of the NECEC
Transmission Line is not reasonably likely to occur by the Target Date.

28

--------------------------------------------------------------------------------

 

 

Section 5.3Insurance and Events of Loss.  Owner shall obtain and maintain with
reputable insurers authorized to operate in the scope of the Agreement insurance
of the type set forth in Attachment F. Owner shall provide Distribution Company
with copies of certificates of all outstanding insurance obtained hereunder
promptly after the receipt thereof by Owner. Owner shall notify Distribution
Company as soon as reasonably possible if and whenever an event of loss occurs.
Without limitation of any obligations Owner may have under Section 15.1 hereof,
in the event of damage to or loss of all or part of the NECEC Transmission Line,
Owner shall exercise prompt, diligent commercially reasonable efforts to
effectuate, in accordance with Good Utility Practice, such repairs and
replacements as are necessary or desirable to restore the NECEC Transmission
Line to its operating condition immediately prior to such damage or loss,
including, for the avoidance of doubt, the application to such repairs or
replacements of any potential or actual proceeds realized in connection with
such damage or loss under any available or applicable insurance policies
(subject to insurance contract/policy terms and conditions of coverage)
maintained pursuant to this Section 5.3. Subject to Owner’s compliance, in all
material respects, with this Section 5.3, Section 6.3 and all other material
terms and conditions with respect to the operation and maintenance of the NECEC
Transmission Line, in the event that the costs to restore the NECEC Transmission
Line to its operating condition immediately prior to such damage or loss exceed
the available insurance proceeds by more than the greater of (a) an amount equal
to three percent (3%) of the Net Book Value of the NECEC Transmission Line and
(b) Thirty Million Dollars ($30,000,000), the Parties will negotiate in good
faith an appropriate allocation of financial responsibility for such excess
costs. In the event that the Parties do not agree on the allocation of financial
responsibility, Distribution Company shall be entitled to terminate this
Agreement, upon thirty (30) days’ written notice to Owner, without liability to
Owner; provided that, if within the thirty (30) day period following receipt of
such notice, Owner agrees to assume that portion of the allocation of financial
responsibility to which Distribution Company objected, then the termination
notice shall be deemed revoked and this Agreement shall not be terminated.

Section 5.4Compliance with Laws. At all times during the Term, the Parties shall
comply with all Applicable Laws (including ISO-NE Rules to the extent
applicable) and relevant Governmental Approvals and Third Party Consents.

Section 5.5Third Party Contracts.  

Section 5.5.1At all times during the Term, Owner shall, in a commercially
reasonable manner, (a) satisfy its obligations under all third-party contracts
entered into in connection with the NECEC Transmission Line, the AC Upgrades or
CCIS Capacity Upgrades, and (b) administer all third-party contracts entered
into in connection with the NECEC Transmission Line, the AC Upgrades or CCIS
Capacity Upgrades.

Section 5.5.2Unless it obtains the prior written consent of Distribution Company
(such consent not to be unreasonably withheld, conditioned or delayed), Owner
shall not: (i) agree to any amendment to Sections 3.3.5, 14.3, 14.6, 14.7, 14.8,
and 14.10 of the HQUS TSA, or (ii) agree to an  amendment and restatement,
replacement, supplement, or other modification or amendment of the HQUS TSA that
adversely and materially affects Distribution Company’s rights under this
Agreement or the PPA. Owner shall provide to Distribution Company a copy of any
proposed amendment to the HQUS TSA not fewer than ten (10) Business Days prior
to the execution thereof.

Section 5.6Continuity of Rights and Responsibilities. Unless otherwise agreed in
writing by the Parties or prohibited by Applicable Law, the Parties shall
continue to provide service and honor commitments under this Agreement and
continue to make payments in accordance with this Agreement pending resolution
of any bona fide Dispute hereunder or relating hereto.

29

--------------------------------------------------------------------------------

 

 

Article VI

 

PROCEDURES FOR OPERATION AND MAINTENANCE
OF THE NECEC TRANSMISSION LINE

Section 6.1Transmission Operating Agreement; ISO-NE Operational Control.

(a)Prior to entering into the Transmission Operating Agreement, Owner shall
consult Distribution Company with respect to the proposed terms and conditions
thereof and Owner shall make a good faith effort to take into account any
comments made by Distribution Company. Distribution Company shall promptly
provide comments, if any, to Owner on such terms and conditions.

(b)As of the Commercial Operation Date, Owner shall transfer operational control
over the NECEC Transmission Line, as defined in the Transmission Operating
Agreement, to Transmission Operator in accordance with the Transmission
Operating Agreement. Owner shall provide, and shall direct its Affiliates to
provide, such information as Transmission Operator may require to discharge its
obligations under the Transmission Operating Agreement, and Owner shall comply
with the instructions of Transmission Operator to the extent provided in the
Transmission Operating Agreement and the ISO-NE Tariff. The Parties acknowledge
and agree that Owner shall not be in breach of, or be liable to Distribution
Company under, this Agreement, and no Owner Default shall occur, as a
consequence of Owner’s compliance with such instructions of Transmission
Operator; provided that Owner did not initiate or support instructions that
would otherwise breach Owner’s obligations under this Agreement.

Section 6.2Good Utility Practice; Regulatory and Reliability Requirements.  From
and after the Commercial Operation Date, Owner shall (a) provide Firm
Transmission Service, (b) operate and maintain the NECEC Transmission Line in
accordance with Good Utility Practice and in compliance with all applicable
regulatory requirements, including applicable NERC and Northeast Power
Coordinating Council reliability standards, and (c) comply with all applicable
operating instructions of ISO-NE and manufacturers’ warranties.

Section 6.3Scheduled Maintenance.  With respect to each calendar year (or
portion thereof) following the Construction Phase, Owner will prepare and
deliver to Distribution Company a Maintenance Plan not later than the Commercial
Operation Date and two (2) months prior to the end of each calendar year
thereafter during the Operation Phase, and shall be available for consultation
with Distribution Company with respect thereto (including for coordination of
maintenance schedules). Consistent with Good Utility Practice, Owner shall use
commercially reasonable efforts to coordinate with TransÉnergie with respect to
scheduled maintenance so as to minimize outages, including by meeting annually
(or as otherwise necessary in order to comply with any applicable ISO-NE or
Canadian regulatory or system operator requirements) to develop a Maintenance
Plan.  Throughout the Operation Phase, Owner shall coordinate all planned
maintenance with ISO-NE, consistent with ISO-NE Rules, and shall promptly
provide applicable information concerning scheduled outages, as determined by
ISO-NE, to Distribution Company.  To maximize value, to the extent possible and
consistent with ISO-NE Rules, Owner shall not schedule maintenance of the NECEC
Transmission Line during the months of December, January and February or June
through September and shall operate the NECEC Transmission Line so as to
maximize energy production during the hours of anticipated peak load and energy
prices in New England; provided, however, that planned maintenance may be
scheduled during such period to the

30

--------------------------------------------------------------------------------

 

 

extent the failure to perform such planned maintenance is contrary to operation
of the NECEC Transmission Line in accordance with Good Utility Practice.  Owner
may modify a Maintenance Plan in accordance with Good Utility Practice;
provided, however, that (a) a Maintenance Plan may not be modified for the
purpose of reducing the magnitude or duration of a Non-Excused Outage, (b) any
modification shall, to the extent commercially reasonable, maximize value in the
manner described in this Section 6.3, and (c) Owner shall provide Distribution
Company with reasonable notice of any change in a Maintenance Plan.  Any
maintenance that is not included in the Maintenance Plan for a year and is not
otherwise excused under Section 7.2 shall be a Non-Excused Outage.  

Article VII

 

DISTRIBUTION COMPANY’S TRANSMISSION RIGHTS OVER THE
NECEC TRANSMISSION LINE

Section 7.1Transmission Service.

Section 7.1.1Firm Transmission Service. Owner shall make available to
Distribution Company, from and after the Commercial Operation Date through the
end of the Term, transmission capacity on the NECEC Transmission Line in order
to deliver electrical energy, as scheduled by Distribution Company or its
designee or assignee under the resale provisions of Article X, in such scheduled
amount up to the Contract Capacity, measured at the Delivery Point (“Firm
Transmission Service”). Firm Transmission Service shall be made available over
the NECEC Transmission Line at any time from and after the Commercial Operation
Date, in a north-to-south direction, and to the extent available in a
south-to-north direction, between the U.S. Border and the Delivery Point. Firm
Transmission Service shall be subject to curtailment or interruption only as a
result of an Excused Outage or as provided in Section 14.3(b). Without limiting
Owner’s obligations under this Section 7.1.1, the quantity of Firm Transmission
Service that Owner will provide in any hour shall not exceed the Proportionate
Share of the Available Transfer Capability for such hour.

Section 7.1.2Limitation on Transmission Service.  Owner shall have no obligation
to provide transmission service under this Agreement other than Firm
Transmission Service. Distribution Company shall have no right to redirect
service to alternate points of delivery or receipt on any portion of the
transmission system operated by ISO-NE other than the NECEC Transmission Line.

Section 7.1.3Scheduling. All Firm Transmission Service shall be scheduled in
accordance with the rules relating to the scheduling of electrical energy or
capacity transactions over the NECEC Transmission Line, as established under the
Transmission Operating Agreement (the “Scheduling Rules”).

Section 7.1.4Owner’s Cooperation. Owner shall provide Distribution Company with
notice of any FERC or NERC regulatory proceedings relating to the NECEC
Transmission Line or this Agreement to which Owner is a party promptly after
Owner becomes aware of any such proceedings.  Each Party will act in good faith
regarding any such proceedings. Neither Party shall take any position in such
proceeding that is contrary to such Party’s obligations under this Agreement.

31

--------------------------------------------------------------------------------

 

 

Section 7.2Excused Outages or Reductions.

(a)Notwithstanding anything herein to the contrary, Owner shall not be in breach
of, or be liable to Distribution Company for any losses or damages under, this
Agreement, and no Owner Default shall occur, as a consequence of an Excused
Outage. “Excused Outages” means any outages of the NECEC Transmission Line, or
reductions in the Total Transfer Capability below the NECEC Transmission Line
Capacity, whether as a result of a physical condition, legal impediment or
otherwise, if and to the extent such outage or reduction is due to:

(i)Events of Force Majeure;

(ii)Scheduled maintenance in accordance with the applicable Maintenance Plan;

(iii)Outages or reductions in the availability of the Québec Line for any
reason; or

(iv)Decisions of ISO-NE or any other independent system operator to reduce or
suspend scheduling rights over the NECEC Transmission Line or the Quebec Line,
including as a result of any grid reliability issue, emergency condition as
defined in any Interconnection Agreement or the ISO-NE Tariff, or to preserve
facilities and equipment from physical damage and including any such decisions
that arise from outages or reductions in the use or availability of transmission
lines other than the NECEC Transmission Line or the Québec Line, which outage or
reduction arises from or is attributable to Force Majeure or scheduled
maintenance.

(b)Notwithstanding anything in Section 7.3.1 to the contrary, Distribution
Company shall remain obligated, during and to the extent of any Excused Outage
to pay the Transmission Service Payment without downward adjustment to reflect
any such outage, reduction, or delay.  Owner shall seek to avoid, mitigate and
remedy any Excused Outage consistent with Good Utility Practice.

(c)Notwithstanding anything herein to the contrary and without regard to whether
an Excused Outage is due to Force Majeure, if an Excused Outage prevents Owner’s
full or partial performance under this Agreement for a period of twelve (12)
consecutive months or more, Distribution Company shall have the right, as
provided in Section 15.1(c) herein, to terminate this Agreement upon written
notice to Owner and without further recourse.  

Section 7.3Non-Excused Outages or Reductions.

Section 7.3.1Reduction in Transmission Service Payments. In the event the
average Hourly Availability of the NECEC Transmission Line over any calendar
month following the Commercial Operation Date due to a Non-Excused Outage is
less than the Minimum Average Availability for such calendar month (whether as a
result of a physical condition, legal impediment or otherwise), unless otherwise
excused under Section 7.2, and as a result thereof Owner is unable (in whole or
in part) to provide the full Contract Capacity of Firm Transmission Service
contemplated by Section 7.1.1, the Transmission Service Payment for such period
shall be reduced in accordance with Section 8.1.  Any Dispute over whether or
not or to what extent a Non-Excused Outage has occurred shall be resolved in
accordance with Article XVII.  Owner shall seek to avoid, mitigate and remedy
any Non-Excused Outage consistent with Good Utility Practice.

32

--------------------------------------------------------------------------------

 

 

Section 7.3.2Liquidated Damages.  The Parties acknowledge and agree that the
modification of Distribution Company’s payment obligations pursuant to Section
8.1 is an appropriate remedy and that any such modification does not constitute
a forfeiture or penalty of any kind. The Parties further acknowledge and agree
that the damages for a Non-Excused Outage are difficult or impossible to
determine and that the damages calculated hereunder (together with any remedies
available to Distribution Company under the PPA) constitute a reasonable
approximation of the harm or loss to Distribution Company as a result thereof.

Section 7.3.3Sole and Exclusive Remedy.  The rights provided in Section 3.3.5,
this Section 7.3, and Section 14.4 shall collectively be the sole and exclusive
remedies of Distribution Company with respect to a Non-Excused Outage, subject
to (a) Distribution Company’s right to recover any costs or expenses (including
reasonable attorneys’ fees) reasonably incurred by Distribution Company to
recover any amounts owed to Distribution Company by Owner under this Agreement,
(b) Distribution Company’s right to recover payment of any indemnification
obligations of Owner to Distribution Company pursuant to Section 20.1, or (c)
Distribution Company’s rights on an Owner Event of Default as described in
Section 14.2.

Section 7.4Allocation of Outages.  The Parties expressly intend and agree that
any outages or reductions in Total Transfer Capability shall be borne first by
HQUS and by all transmission rights holders served by the NECEC Transmission
Line (including Owner, if applicable) other than Distribution Company and the
other RFP Sponsors, and that any remaining reduction shall be allocated among
Distribution Company and the other RFP Sponsors in accordance with their
respective Proportionate Shares. Owner acknowledges and agrees that it will not
reduce the Firm Transmission Service available to Distribution Company except in
accordance with the foregoing priority and will not reduce the Firm Transmission
Service available to Distribution Company in an unduly discriminatory manner as
compared with any other transmission rights holder served by the NECEC
Transmission Line (including Owner, if applicable). For purposes of clarity,
HQUS’s transmission service under the Additional HQUS TSA shall be reduced
before any reductions are applied to Distribution Company’s transmission service
under this Agreement.

Section 7.5Metering. Metering and telemetering requirements for the NECEC
Transmission Line shall be established by Owner in accordance with Good Utility
Practice and as necessary to (a) accomplish the purposes of, and to implement
and administer, this Agreement and (b) satisfy the requirements of, and to
implement and administer, the PPA, the Interconnection Agreement and the
Transmission Operating Agreement.

Section 7.6Line Availability Information and Reporting.  Owner shall make
available to Distribution Company on a real time basis information relating to
the operation and availability of the NECEC Transmission Line and shall provide
such additional information as Distribution Company shall reasonably request.

33

--------------------------------------------------------------------------------

 

 

Article VIII

 

PAYMENTS FOR TRANSMISSION SERVICE OVER THE
NECEC TRANSMISSION LINE

Section 8.1Transmission Service Payments.  During the Operating Phase, except to
the extent such payment is excused or reduced pursuant to the terms of this
Agreement, Distribution Company shall pay to Owner a transmission service
payment (the “Transmission Service Payment”) on a monthly basis in an amount
calculated as set forth in Attachment J pursuant to invoices delivered by Owner
to Distribution Company; provided, however, that, in the event Regulatory
Approval does not occur by January 25, 2019, the Transmission Service Payment
shall increase 0.18333% per month for each full month following January 25, 2019
until such Regulatory Approval is received. The Transmission Service Payments
shall be reduced in accordance with the formula set forth in Attachment G in the
event and to the extent that the average Hourly Availability of the NECEC
Transmission Line over any calendar month following the Commercial Operation
Date due to a Non-Excused Outage is less than the Minimum Average Availability
for such calendar month (whether as a result of a physical condition, legal
impediment or otherwise), unless otherwise excused under Section 7.2, and as a
result thereof Owner is unable (in whole or in part) to provide the full
Contract Capacity of Firm Transmission Service contemplated by Section 7.1.1,
and the rate ($/MW) shall be adjusted in accordance with Section 4.4.1(b)(ii).
Pursuant to Section 13.2, to the extent there is a Dispute over whether or not
or to what extent a Non-Excused Outage has occurred, the reduction in the
Transmission Service Payments shall be implemented upon the resolution of that
Dispute and such reduction will be effective as of the date when such Dispute
arose. Such adjustments shall be made on a monthly basis pursuant to invoices
delivered by Owner to Distribution Company.

Section 8.2Elective Upgrade Status; No Regional Rates.  It is the intent of the
Parties that the NECEC Transmission Line has Elective Transmission Upgrade
status during the Term and that the AC Upgrades and the CCIS Capacity Upgrades
constitute Network Upgrades under the ISO-NE Tariff required to accommodate the
interconnection of the NECEC Transmission Line. It is the further intent of the
Parties that Owner’s recovery of the investment in and return on the NECEC
Facilities and the Distribution Company’s obligation to pay for the NECEC
Facilities shall be solely governed by this Agreement.  The Parties each shall
refrain from taking steps to include all or part of the NECEC Facilities in
ISO-NE regional transmission rates during the Term and for a period of twenty
(20) years thereafter. Notwithstanding the foregoing, if during the Term all or
part of the NECEC Facilities are included in ISO-NE regional rates paid by the
Distribution Company, the payment required by Section 8.1 shall be reduced by
the Proportionate Share of the revenues received by Owner from such ISO-NE rates
with respect to the NECEC Facilities. “NECEC Facilities” means the NECEC
Transmission Line, the AC Upgrades, and the CCIS Capacity Upgrades.

Article IX

 

RIGHTS UPON EXPIRATION OF TERM

Section 9.1Rollover and Other Rights. Distribution Company hereby irrevocably
waives any rollover rights it may have at the end of the Term in accordance with
Order No. 890 et seq. and the FERC pro forma open access transmission service
tariff, as such rights are defined as of the Effective Date.

34

--------------------------------------------------------------------------------

 

 

Article X

 

TRANSFER AND RESALE OF TRANSMISSION RIGHTS

Section 10.1Transfer of Transmission Rights.  Owner conveys to Distribution
Company all rights to and title and interest in the use of the Distribution
Company’s Proportionate Share of NECEC Transmission Line Capacity and
Distribution Company has entered into the PPA, pursuant to which Distribution
Company transfers, assigns and conveys to HQUS during the Term all of
Distribution Company’s rights, title and interest in and to the Firm
Transmission Service, Other Transmission Rights, and Market Products in respect
of HQUS’s delivery obligations under the PPA .

Section 10.2Resale Rights.  In the PPA, HQUS has acknowledged that if and to the
extent HQUS determines from time to time, and in its sole discretion, that the
transmission capacity available to HQUS relevant to the receipt of Firm
Transmission Service over the NECEC Transmission Line pursuant to this Agreement
exceeds HQUS’s needs, HQUS will then offer to resell such unused capacity to
third parties in accordance with Applicable Law as may then be in effect
(including the terms and conditions of FERC Order No. 890 et seq., if
applicable).

Section 10.3Capacity Releases for Daily and Hourly Use. From and after the
Commercial Operation Date, if and to the extent the Proportionate Share of the
Available Transfer Capability exceeds the amount of electrical energy that is
scheduled by Distribution Company (or its assignee) for delivery over the NECEC
Transmission Line using Firm Transmission Service by the applicable scheduling
deadline (as in effect at such time) established pursuant to the Scheduling
Rules, then the transmission capacity that is available for resale to third
parties for the following day, and the price at which any such resales are
offered, shall be posted on the OASIS site established pursuant to Section 10.4.

Section 10.4OASIS.

(a)Owner or an Affiliate of Owner (in such capacity, the “OASIS Administrator”)
shall establish an OASIS site for the NECEC Transmission Line and administer
such site in accordance with applicable FERC requirements for the establishment
and administration of OASIS sites. None of Owner, the OASIS Administrator or
Distribution Company (or its assignee) shall be liable to each other or any
third party for any decisions the OASIS Administrator makes regarding the
appropriate price for resales of unused transmission capacity or the level of
any such resales the OASIS Administrator is able to make. The Parties agree that
there shall be no damages as between each other or third parties for actions by
the OASIS Administrator with respect to resales of unused transmission capacity.

(b)To the extent resales are made available by Distribution Company (or its
assignee) pursuant to Section 10.2, the OASIS Administrator shall post on the
OASIS site information regarding such resales, (i) in accordance with written
instructions provided by Distribution Company (or its assignee) from time to
time and (ii) at a price established by Distribution Company (or its assignee)
from time to time, and in its sole discretion, as permitted under Applicable
Law.

Section 10.5Proceeds from Capacity Releases and Transmission Resales. Except as
otherwise provided in Section 14.3(b), Distribution Company’s Proportionate
Share of the proceeds received by Owner of any capacity releases and
transmission resales of transmission capacity assigned to HQUS under Section 20
of the PPA and the Additional PPAs that are made during the Operation Phase
shall be credited, net of reasonable fees (including attorneys’ fees) and

35

--------------------------------------------------------------------------------

 

 

other expenses incurred in connection with performance of the functions
described in Section 10.3 and Section 10.4, against any Transmission Service
Payment or other amounts owed to Owner by Distribution Company for the calendar
month subsequent to the calendar month in which such proceeds were received.

Section 10.6Owner’s Rights and Obligations. Except as expressly provided in the
Proposal Agreements, Owner shall have no right or obligation to offer any
transmission service over the NECEC Transmission Line for sale or resale to any
Person other than Distribution Company, as provided herein.

Article XI

 

REAL POWER LOSSES, CONGESTION AND CAPACITY RIGHTS

Section 11.1Real Power Losses. Distribution Company shall not be responsible for
any Real Power Losses associated with Firm Transmission Service.  Owner and HQUS
shall be responsible for the delivery of the scheduled amounts of energy
associated up to the Contract Capacity to the Delivery Point without reduction
for Real Power Losses.  

Section 11.2Other Rights.

(a)Distribution Company shall be entitled during the Term to its Proportionate
Share of the following, without duplication and without additional cost to
Distribution Company or compensation to Owner: (i) all Other Transmission Rights
associated with the NECEC Transmission Line or the AC Upgrades, in each case,
that are issued in accordance with the ISO-NE Tariff or otherwise granted under
the ISO-NE Rules, or otherwise created or awarded by ISO-NE, and (ii) all other
Market Products that are issued in accordance with the ISO-NE Tariff or granted
under the ISO-NE Rules, or otherwise created or awarded by ISO-NE, that derive
from the acquisition of transmission service over the NECEC Transmission Line.
For purposes of this clause (a), the denominator of the “Proportionate Share”
shall be the Physical Transmission Line Capacity. As Owner’s sole obligation
under this clause (a), upon its receipt of any of the entitlements or rights
described in the foregoing sentence, Owner shall promptly convey such
entitlements or rights to Distribution Company.

(b)In the event tie benefits or interconnection capability credits (or any
similar concept) are ever deemed applicable to the NECEC Transmission Line and
to the extent allocated to any Party during the Term, Distribution Company shall
be entitled to its Proportionate Share of one hundred percent (100%) of the
economic benefits associated therewith (however entitled and whether existing
now or in the future), without additional cost to Distribution Company or
compensation to Owner.  For purposes of this clause (b), the denominator of the
“Proportionate Share” shall be the Physical Transmission Line Capacity.  

(c)Owner shall have no obligation to support the creation or establishment of
any of the rights described in clauses (a)(ii) and (b) above, but Owner may not
oppose the creation or establishment of any such right, unless otherwise agreed
in writing by Distribution Company. Neither Section 2.5 nor the foregoing
sentence shall be construed in any way to limit the right of any Affiliate of
Owner to oppose the creation or establishment of any of the rights described in
clauses (a)(ii) and (b) above.

36

--------------------------------------------------------------------------------

 

 

Article XII

 

[INTENTIONALLY OMITTED]

Article XIII

 

BILLING AND PAYMENTS

Section 13.1Invoices.  Within seven (7) Business Days after the first day of
each calendar month following the commencement of the Operation Phase, Owner
shall submit an Invoice to Distribution Company for the Transmission Service
Payments owed for the preceding calendar month, and Distribution Company shall
pay the amounts set forth in the Invoice to Owner within fourteen (14) Business
Days following its receipt of such Invoice. All payments shall be made in
immediately available funds payable to Owner by wire transfer to a bank named by
Owner, in accordance with wiring instructions provided to Distribution Company
by Owner in writing. Owner shall be entitled to change the place or recipient
for payment by thirty (30) days’ prior written notice to Distribution Company.

Section 13.2Procedures for Billing Disputes.

(a)In the event of any Dispute with respect to the amount owed to Owner by
Distribution Company under this Agreement, Distribution Company shall have no
right to withhold payment of the Disputed amount pending resolution of the
Dispute; provided, however, that, in the event such Dispute is resolved in favor
of Distribution Company, Owner shall complete the following tasks consistent
with the resolution of such Dispute: (i) retroactively adjust all payments
previously made by Distribution Company; (ii) promptly refund all overpayments
previously made by Distribution Company, together with interest thereon in
immediately available funds or by wire transfer, in each case, in accordance
with wiring instructions provided to Owner by Distribution Company in writing;
and (iii) thereafter conform all future Invoices to reflect the resolution of
such Dispute, as applicable. Distribution Company’s payment of any Disputed
amounts shall be without prejudice to any right or remedy that Distribution
Company may have under this Agreement to contest any such amount.

(b)Distribution Company shall not have the right to challenge any Invoice or to
bring any action of any kind challenging the propriety of any Invoice after the
second (2nd) anniversary of the receipt of such Invoice. If an Invoice is not
rendered within two (2) years after the end of the calendar month during which
such Invoice should have been rendered hereunder, then the right to payment of
such Invoice is waived.

Section 13.3Interest.  All interest payable under this Section 13.3 shall be
calculated pursuant to 18 C.F.R. § 35.19a(a), as such regulation (or any
successor thereto) is in effect during the period during which such interest is
due. Amounts not paid when due to Owner or Distribution Company under this
Agreement shall bear interest from the date such amount was due until the date
of payment of such overdue amount. For the avoidance of doubt, as illustrated in
Attachment H, if all or a portion of the amount to which such interest relates
is later refunded pursuant to this Agreement, then, in calculating that refund,
such interest shall not be included in the refund. Refunds of overpayments owed
to Distribution Company by Owner under this Agreement shall begin to accrue
interest on the amount subject to refund, as originally invoiced, from the
earlier to occur of the due date or the date of payment of the monthly Invoices
to which the overpayment relates and shall continue to accrue interest until the
date of payment of such refund.

37

--------------------------------------------------------------------------------

 

 

Section 13.4Obligation to Make Payments. The Parties acknowledge and agree that,
except as set forth in Section 3.3.8, Section 8.1, Section 13.5 and Section
14.4(d), no cause or event whatsoever shall excuse or suspend Distribution
Company’s obligation to pay Transmission Service Payments or any other amounts
payable by Distribution Company under this Agreement. The Parties also
acknowledge and agree that no cause or event whatsoever shall excuse or suspend
any amounts payable by Owner under this Agreement.

Section 13.5Offsets. Except as otherwise provided in Section 3.4(a) and Section
14.4(d), neither Party shall be entitled to deduct or set-off payment of any
amount owed to the other Party under this Agreement against payment of any
amount owing under this Agreement.

Article XIV

 

EVENTS OF DEFAULT AND REMEDIES

Section 14.1Distribution Company Defaults.  Except to the extent excused as a
result of an event of Force Majeure in accordance with Article XV, the
occurrence of one or more of the following events shall constitute a default by
Distribution Company under this Agreement (a “Distribution Company Default”),
provided that an event of Force Majeure shall not excuse an event described in
clause (a), clause (c), clause (d), or clause (e):

(a)Distribution Company’s failure to pay any undisputed amount due to Owner
under this Agreement by the due date, which failure is not cured within ten (10)
days after the receipt by Distribution Company of a written demand from Owner
that such amount is due and owing and has not been timely paid.

(b)Distribution Company’s failure to perform or comply with any of its
obligations under this Agreement, other than those described in clause (a)
above, in each case, in any material respect, and, if such failure is
susceptible to cure, such failure continues for thirty (30) days after the
receipt by Distribution Company of written notice thereof from Owner, unless
such cure shall reasonably require a longer period, in which case Distribution
Company shall be provided an additional thirty (30) days to complete such cure
so long as Distribution Company has promptly commenced such cure and thereafter
diligently pursues such cure.

(c)Any representation or warranty made by Distribution Company in this Agreement
is false or misleading at the time made in any material respect.

(d)Any Insolvency Event occurs with respect to Distribution Company.

(e)Any termination of the PPA due to an “Event of Default” by Distribution
Company under and as defined in the PPA.

Section 14.2Owner Defaults. Except to the extent excused as a result of an event
of Force Majeure in accordance with Article XV, the occurrence of one or more of
the following events shall constitute a default by Owner under this Agreement
(an “Owner Default”), provided that an event of Force Majeure shall not excuse
an event described in clause (a), clause (h), or clause (i):

38

--------------------------------------------------------------------------------

 

 

(a)Owner’s failure to pay any undisputed amount due to Distribution Company
under this Agreement by the due date, which failure is not cured within ten (10)
days after the receipt by Owner of a written demand from Distribution Company
that such amount is due and owing and has not been timely paid.

(b)Owner’s failure to satisfy (other than solely as a result of an HQUS Delay)
any of the Critical Milestones in clauses (i), (iii), (iv), (v), or (vii) of
Section 4.1(a) by the dates set forth therefor, as the same may be extended in
accordance with Section 4.1(c), 4.1(d) or 4.1(e).

(c)The failure of the NECEC Transmission Line to be capable of operating at or
above 1,040 MW as of the Commercial Operation Date, where Distribution Company
has also not agreed in writing to begin transmission service hereunder
notwithstanding such operating capability, or to be capable of operating at or
above 1,075 MW as of the earlier of the Remediation Date or the end of the
Remediation Period.

(d)Owner’s failure to comply in any material respect with the provisions of
Section 5.1.1(a)(ii) and, if such failure is susceptible to cure, such failure
continues for thirty (30) days after receipt by Owner of written notice thereof
from Distribution Company, unless such cure shall reasonably require a longer
period, in which case Owner shall be provided an additional thirty (30) days to
complete such cure so long as Owner has promptly commenced such cure and
thereafter diligently pursues such cure.

(e)A Non-Excused Outage pursuant to which the average Hourly Availability of the
NECEC Transmission Line over any calendar month is less than the Minimum Average
Availability for such calendar month (whether as a result of a physical
condition, legal impediment or otherwise), unless otherwise excused under
Section 7.2, occurs and continues for more than ninety (90) consecutive days or
more than one hundred twenty (120) days in any twelve (12) month period,
provided, however, that if (i) Owner presents to Distribution Company before the
end of a Non-Excused Outage that would otherwise constitute an Owner Default
under this clause (e), a request to delay termination of this Agreement for a
period not to exceed twelve (12) months, together with a detailed plan
(including reasonably satisfactory evidence of Owner’s financial and technical
capability to timely effectuate such plan) acceptable to Distribution Company,
acting reasonably, to restore the capability of the NECEC Transmission Line to
provide Firm Transmission Service in full within such period, and (ii) Owner
posts Credit Support (in addition to the Owner Security) in an amount equal to
$5,000 per MWh/h of the Contract Maximum Amount for each such six-month portion
of such period, Distribution Company shall forbear terminating this Agreement
under this clause (e) for such period, provided that, during any such period,
Distribution Company’s obligation to make Transmission Service Payments shall
continue to be reduced to the extent Firm Transmission Service is then being
provided at less than the Minimum Average Availability.  Any additional Credit
Support provided under this Section 14.1(e) shall be returned to Owner if Owner
is providing Firm Transmission Service in full at the end of the period of
forbearance.  In the event Owner is not providing Firm Transmission Service in
full at the end of such period of forbearance, or if Owner fails to exercise
diligent, commercially reasonable efforts consistent with Good Utility Practice
to timely effectuate such plan, an Owner Default shall be deemed to have
occurred and Distribution Company shall have the rights and remedies set forth
in Section 14.4, which, for the avoidance of doubt, shall include recourse
against any Credit Support posted by Owner.

39

--------------------------------------------------------------------------------

 

 

(f)Owner’s failure to comply in any material respect with the provisions of
Article XVI.

(g)Owner’s failure to perform or comply with any of its obligations under this
Agreement, other than those described in clauses (a), (b), (c), (d), (e) or (f)
above, in each case, in any material respect, and, if such failure is
susceptible to cure, such failure continues for thirty (30) days after the
receipt by Owner of written notice thereof from Distribution Company, unless
such cure shall reasonably require a longer period, in which case Owner shall be
provided an additional thirty (30) days to complete such cure so long as Owner
has promptly commenced such cure and thereafter diligently pursues such cure.

(h)Any representation or warranty made by Owner in this Agreement is false or
misleading at the time made in any material respect.

(i)Any Insolvency Event occurs with respect to Owner.

Section 14.3Remedies Upon Distribution Company Default.  Upon the occurrence of
a Distribution Company Default and at any time thereafter so long as the same is
continuing, Owner shall be entitled, to the extent permitted by Applicable Law,
to exercise one or more of the following remedies, as Owner shall elect:

(a)Subject to Section 5.6 hereof and Section 14.8 of the HQUS TSA: (i) in the
case of Distribution Company Default under any clause of Section 14.1 other than
clause (e), Owner may terminate this Agreement by written notice to Distribution
Company, or (ii) in the case of a Distribution Company Default under clause (e)
of Section 14.1, Owner shall terminate this Agreement upon receipt of
Distribution’s Company written request.  

(b)In the case of a Distribution Company Default pursuant to Section 14.1(a),
and subject to Section 5.6, Owner may suspend all or part of Owner’s obligations
or Distribution Company’s rights under this Agreement during the period during
which such Distribution Company Default is continuing. During any such period of
suspension occurring after the Commercial Operation Date, (i) Distribution
Company shall not be entitled to schedule, and shall not schedule, any
transactions over the NECEC Transmission Line, and (ii) Owner shall be
obligated, in the event HQUS so elects as provided in the HQUS TSA, to allow
HQUS to assume the rights and obligations of Distribution Company under this
Agreement during such suspension.  If HQUS does not exercise the rights
described in clause (ii) of the preceding sentence, (x) the OASIS Administrator
shall be directed to post any portion of the transmission capacity that would
have otherwise been available to Distribution Company over the NECEC
Transmission Line pursuant to this Agreement and to attempt to sell such
capacity to one or more third parties consistent with Article X, (y) the
proceeds of any capacity releases and transmission resales made pursuant to
clause (x) of this sentence and received by Owner, net of reasonable fees
(including attorneys’ fees) and other expenses incurred by Owner in connection
with this Section 14.3(b), shall be credited against any accrued but unpaid
payment obligation of Distribution Company to Owner hereunder and (z) any such
proceeds in excess of such accrued but unpaid payment obligation of Distribution
Company shall be credited in accordance with Section 10.5.

40

--------------------------------------------------------------------------------

 

 

(c)Subject to Article XVIII and this Section 14.3, as applicable, Owner may
recover from Distribution Company the Distribution Company Termination Payment
and, to the extent applicable, all other amounts not waived in accordance with
Section 3.3.4(c) or, in the absence of a termination pursuant to a Distribution
Company Default, all damages suffered by Owner that are due to a Distribution
Company Default, including, for the avoidance of doubt, any costs or expenses
(including reasonable attorneys’ fees) reasonably incurred by Owner to recover
any amounts owed to Owner by Distribution Company under this Agreement.

(d)Owner may exercise any and all other rights and remedies that may be
available to Owner against Distribution Company at law or in equity for
non-monetary relief, unless expressly prohibited or otherwise restricted by
Article XVIII or any other provision of this Agreement. Notwithstanding the
foregoing sentence, Owner shall have no right to (i) terminate this Agreement
based upon a Distribution Company Default, except as provided in clause (a)
above, or (ii) suspend transmission service under this Agreement based on a
Distribution Company Default, except as provided in clause (b) above.

Section 14.4Remedies Upon Owner Default. Upon the occurrence of an Owner Default
and at any time thereafter so long as the same is continuing, Distribution
Company shall be entitled, to the extent permitted by Applicable Law, to
exercise one or more of the following remedies, as Distribution Company shall
elect:

(a)In the case of an Owner Default, and subject to Section 5.6 hereof,
Distribution Company may recover any accrued but unpaid amounts under Section
4.4.1 and Section 4.4.2 and the Owner Termination Payment and (i) in the case of
an Owner Default under any clause of Section 14.2 other than clause (c),
Distribution Company may terminate this Agreement by written notice to Owner, or
(ii) in the case of an Owner Default under clause (c) of Section 14.2, this
Agreement shall automatically be terminated; provided, however, in the event
that HQUS exercises its right under the HQUS TSA to purchase or assume control
of the NECEC Transmission Line and assume Owner’s obligations under this
Agreement prior to the effective date of such termination, no termination of
this Agreement shall occur under this Section 14.4(a).  In the event that HQUS
timely exercises such rights, (x) upon receipt of HQUS’s notice that it is
exercising such rights, Owner shall promptly notify Distribution Company thereof
and (y)  upon the effectiveness of HQUS’ purchase or assumption of control of
the NECEC Transmission Line and assumption of Owner’s obligations under this
Agreement, (A) Distribution Company and HQUS shall enter into such amendments to
this Agreement as are reasonably necessary in order to give effect to such
rights of HQUS and assumptions of obligations by HQUS that are consistent with
the terms and conditions of this Agreement and are subject to applicable
regulatory approvals and (B) thereafter HQUS shall perform and Distribution
Company shall continue to perform their respective obligations under this
Agreement.

(b)Subject to the limitations provided in Section 4.4.1(d), Section 4.4.2(c),
Article XVIII or this Section 14.4, as applicable, Distribution Company may
recover from Owner any accrued but unpaid amounts under Section 4.4.1 and
Section 4.4.2 (as applicable) and any costs or expenses (including reasonable
attorneys’ fees) reasonably incurred by Distribution Company to recover any
amounts owed to Distribution Company by Owner under this Agreement.

41

--------------------------------------------------------------------------------

 

 

(c)Distribution Company may exercise one or more of the following rights and
remedies: (i) all rights and remedies available to a secured party under
applicable Law with respect to Credit Support (including, for avoidance of
doubt, the Owner Security) held by Distribution Company, and (ii) the right to
liquidate any and all Credit Support held by Distribution Company and to apply
the proceeds of such liquidation to any amounts payable to Distribution Company
with respect to Owner’s obligations hereunder in such order as Distribution
Company may elect.  Distribution Company may draw on the undrawn portion of any
Letter of Credit provided as Credit Support up to the amount of Owner’s
outstanding obligations hereunder.  Owner shall remain liable for amounts due
and owed to Distribution Company that remain unpaid after the application of
Credit Support.

(d)Pursuant to Section 13.2, to the extent there is a Dispute over the amount of
the damages suffered by Distribution Company as a result of an Owner Default,
Distribution Company may deduct and setoff payment of such amount against any
Transmission Service Payment upon the resolution of that Dispute.

(e)Distribution Company may exercise any and all other rights and remedies that
may be available to Distribution Company at law or in equity for non-monetary
relief, unless expressly prohibited or otherwise restricted by Article XVIII or
any other provision of this Agreement. Notwithstanding the foregoing sentence,
Distribution Company shall have no right to (i) terminate this Agreement based
upon an Owner Default, except as provided in clause (a) above, or (ii) any
reduction of or offset against payments under this Agreement based upon an Owner
Default, except as contemplated by Section 8.1, Section 13.5 and Section
14.4(d), as applicable.

Section 14.5Abandoned Plant Recovery.  Owner may request from FERC recovery of
abandoned plant costs from Distribution Company in the event of the
cancellation, termination and abandonment of the NECEC Transmission Line but (a)
only if (i) due to the termination of this Agreement by either Party prior to
the Commercial Operation Date, or (ii) due to the termination of this Agreement
by Distribution Company following the Commercial Operation Date, or (iii) this
Agreement is rendered null and void pursuant to Section 19.2(c), and (b) only if
such cancellation, termination, and abandonment  results from changes after the
Effective Date in Massachusetts laws or regulations (including changes in the
manner in which the law is applied by those acting under the color of
Massachusetts laws or regulations) or changes in MDPU orders that invalidate
this Agreement or the Distribution Company’s obligation to pay for Firm
Transmission Service or to pay the Distribution Company Termination Payment
under this Agreement.   In no event will Owner be entitled to recover abandoned
plant costs under any other circumstances or in the event that the cancellation,
termination or abandonment was caused directly or indirectly by some act or
failure to act on the part of Owner or HQUS or their respective affiliates,
agents or contractors, including, without limitation, an Owner Default or a
Default (as defined in the PPA) by HQUS under the PPA, and Owner agrees not to
seek from FERC or any other agency or authority any treatment of abandonment
costs inconsistent with this provision, in accordance with Section 2.2.2.6.2 of
the request for proposals pursuant to which this Agreement has been executed. In
any such case, Owner’s recovery shall be limited to the Proportionate Share of
its costs related to the NECEC Transmission Line that were prudently incurred
after March 31, 2017, provided that, for purposes of calculating the
Proportionate Share, on or after the Commercial Operation Date the denominator
of the “Proportionate Share” shall be 1,200 MW. Owner may only request recovery
of abandoned plant costs up to the remaining amounts available under the cap on
Distribution Company’s liability under Section 14.7.2.  Distribution Company

42

--------------------------------------------------------------------------------

 

 

shall have the right to participate in such proceedings and to object to or seek
to limit the recovery of any abandoned plant costs not expressly permitted to be
recovered by Owner under this Section 14.5 or not consistent with FERC policy or
precedent.  Owner may not seek recovery under this Section 14.5 if it has been
paid the Distribution Company Termination Payment.

Section 14.6Disputes.  Any Dispute over whether or not an Owner Default or
Distribution Company Default has occurred shall be resolved in accordance with
Article XVII.

Section 14.7Limitations on Total Liability.

Section 14.7.1Owner Liability. Notwithstanding anything herein to the contrary,
Owner’s liability for any payments made to Distribution Company pursuant to
Sections 3.3.3, 3.3.5, 3.4, 4.4.1, 4.4.2(a), or 14.4 shall not exceed, in
aggregate, the Proportionate Share multiplied by One Hundred Twenty Million
Dollars ($120,000,000).

Section 14.7.2Distribution Company Liability.  Notwithstanding anything herein
to the contrary, Distribution Company’s liability for any payments made to Owner
pursuant to Sections 3.3.4, 3.4, 14.3, and 14.5 shall not exceed, in aggregate,
the Proportionate Share multiplied by One Hundred Twenty Million Dollars
($120,000,000).

Section 14.7.3Exceptions to Total Liability.  The limits on liability set forth
in Sections 4.4 and 14.7.1 shall not apply to any liability of Owner arising out
of Owner’s gross negligence, willful misconduct (including willful breach of
this Agreement), or fraud.  The limits on liability set forth in Section 14.7.2
shall not apply to any liability of Distribution Company arising out of
Distribution Company’s gross negligence, willful misconduct (including willful
breach of this Agreement), or fraud.  

Article XV

 

FORCE MAJEURE

Section 15.1Definition; Conditions.

(a)The term “Force Majeure” means an event or circumstance (i) that is not
within the reasonable control of the Party claiming its occurrence; (ii) that
could not have been prevented or avoided by such Party through the exercise of
reasonable diligence and (iii) that prohibits or prevents such Party from
performing its obligations under this Agreement. Under no circumstances shall
Force Majeure include (w) any full or partial curtailment in the operation of
the NECEC Transmission Line that is caused by or arises from a mechanical or
equipment breakdown or other mishap or events or conditions attributable to
normal wear and tear or flaws of the NECEC Transmission Line, unless such
curtailment or mishap is caused by one of the following: acts of God such as
floods, hurricanes, tornados, or other significantly unusual and abnormal
weather conditions such as severe blizzards and severe ice storms; sabotage;
terrorism or war; national or regional general strikes, lockouts or other labor
disputes, (x) any occurrence or event that increases the costs or causes an
economic hardship to a Party but is not otherwise a Force Majeure, (y) Owner’s
ability to sell transmission service involving the NECEC Transmission Line at a
price greater than that set out in this Agreement or (z) Distribution Company’s
ability to procure transmission service at a price lower than that provided in
this Agreement, or Distribution Company’s ability to purchase generation at a
price lower than that provided in the PPA. In addition, a delay or inability to
perform attributable to a Party’s lack of

43

--------------------------------------------------------------------------------

 

 

preparation, a Party’s failure to timely obtain and maintain all necessary
permits (excepting the Regulatory Approval other than the obligations to file
for Regulatory Approval) or qualifications, any delay or failure to obtain the
Owner Approvals, Canadian Approvals, or Municipal Owner Approvals, a failure to
satisfy contractual conditions or commitments, or lack or deficiency in funding
or other resources shall each not constitute a Force Majeure or be the basis for
a claim of Force Majeure. Neither Party may raise a claim of Force Majeure based
in whole or in part on the failure of HQUS to fulfill any of its obligations
under the PPA (including without limitation related to the availability of the
Quebec Line) unless such failure is due to “force majeure” as stated in Section
10.1 of the PPA.

(b)Subject to Section 15.1(a), if either Party is unable, wholly or in part, by
Force Majeure to perform its obligations under this Agreement, such performance
shall be excused and suspended so long as the circumstances that give rise to
such inability exist or would exist if the Party claiming the Force Majeure used
commercially reasonable efforts to cure such circumstances, but for no longer
period. The Party whose performance is affected shall give prompt notice thereof
to the other Party; such notice may be given orally or in writing but, if given
orally, it shall be promptly confirmed in writing, providing details regarding
the nature, extent and expected duration of the Force Majeure, its anticipated
effect on the ability of such Party to perform its obligations under this
Agreement, and the estimated duration of any interruption in service or other
adverse effects resulting from such Force Majeure, and shall be updated or
supplemented to keep the other Party advised of the effect and remedial measures
being undertaken to overcome the Force Majeure. Such inability to perform shall
be promptly corrected to the extent it may be corrected through the exercise of
due diligence consistent with Good Utility Practice. Neither Party shall be
liable for any losses or damages arising out of a suspension of performance that
occurs because of Force Majeure. Notwithstanding any such suspension of
performance, Distribution Company shall be obligated to make Transmission
Service Payments as though Firm Transmission Service was then being provided at
or greater than the Minimum Average Availability.

(c)Notwithstanding the foregoing, if the Force Majeure prevents full or partial
performance under this Agreement for a period of twelve (12) consecutive months
or more, the Party whose performance is not prevented by Force Majeure shall
have the right to terminate this Agreement upon written notice to the other
Party and without further recourse; provided, however, that if (i) Owner
presents a request to delay termination of this Agreement for a period not to
exceed twelve (12) months, together with a detailed plan (including reasonably
satisfactory evidence of Owner’s financial and technical capability to timely
effectuate such plan) acceptable to Distribution Company, acting reasonably, to
restore the capability of the NECEC Transmission Line to provide Firm
Transmission Service in full within such period, to Distribution Company before
the end of a period in which Owner’s provision of Firm Transmission Service has
been prevented in whole or in part by an event of Force Majeure, Distribution
Company shall forbear terminating this Agreement under this clause (c) for such
period, provided that, during any such period, Distribution Company’s obligation
to make Transmission Service Payments shall be reduced to the extent Firm
Transmission Service is then being provided at less than the Minimum Average
Availability.  In the event Owner is not providing Firm Transmission Service in
full at the end of such period of forbearance, or if Owner fails to exercise
diligent, commercially reasonable efforts consistent with Good Utility Practice
to timely effectuate such plan, Distribution Company may terminate this
Agreement under this clause (c).  In no event will any delay or failure of
performance caused by any conditions or events of Force Majeure extend this
Agreement beyond its stated Term.

44

--------------------------------------------------------------------------------

 

 

(d)A Party shall not be required to settle any strike, walkout, lockout or other
labor dispute on terms that, in the sole judgment of such Party, are contrary to
its interest. The settlement of strikes, walkouts, lockouts or other labor
disputes shall be entirely within the discretion of the Party involved in such
dispute.

Article XVI

 

FINANCIAL ASSURANCES

Section 16.1Owner Security.

(a)Owner shall be required to post Credit Support in the amount of $4,983,480.00
(“Owner Security”) to secure Owner’s obligations under this Agreement in the
period beginning on the Effective Date and continuing through and including the
date that all of Owner’s obligations under this Agreement are satisfied.  Fifty
percent (50%) of the Owner Security shall be provided to Distribution Company
within three (3) Business Days following the Execution Date; and the remaining
fifty percent (50%) shall be provided to Distribution Company within fifteen
(15) Business Days after receipt of the Regulatory Approval.  

(b)If at any time during the Term of this Agreement, the amount of Credit
Support is reduced as a result of Distribution Company’s draw upon such Credit
Support, Owner shall replenish such Credit Support to the total amount required
under this Section 16.1 within five (5) Business Days of that draw, provided
that any replenishment obligation shall be subject to the limitations on total
liability set forth in Section 14.7.

(c)Any Cash provided by Owner as Credit Support under this Agreement shall be
held in an account selected by Distribution Company in its reasonable
discretion.  Interest shall accrue on that Cash deposit at the daily Federal
Funds Rate and shall be remitted to Owner upon written request to Distribution
Company, with such request not more often than on a quarterly basis, and
Distribution Company shall remit such accrued interest to the Owner within a
reasonable time following receipt of such request.   Owner agrees to comply with
the commercially reasonable requirements of Distribution Company in connection
with the receipt and retention of any Cash provided as Credit Support under this
Agreement.  

(d)Any unused Credit Support provided under this Agreement shall be returned to
Owner only after any such Credit Support has been used to satisfy any
outstanding obligations of Owner in existence at the time of the expiration or
termination of this Agreement.  Provided such obligations have been satisfied,
such Credit Support shall be returned to Owner within thirty (30) days after the
expiration or earlier termination of this Agreement.

45

--------------------------------------------------------------------------------

 

 

Article XVII

 

DISPUTE RESOLUTION

Section 17.1Consultation.  

(a)The Parties shall initially attempt to resolve any Dispute through
consultations between the Parties. Subject to Section 17.2 and except as
expressly provided otherwise in this Agreement, if a Dispute has not been timely
resolved pursuant to this clause (a) within fifteen (15) Business Days after
written notice of such Dispute has been given, then either Party may seek to
resolve such Dispute in the courts of the Commonwealth of Massachusetts or a
U.S. District Court in the Commonwealth of Massachusetts and any appellate court
from any thereof that has subject matter jurisdiction; provided, however, if the
Dispute is subject to Section 17.2, then either Party may elect to proceed with
the mediation through FERC's Dispute Resolution Service. If one Party fails to
participate in the consultations provided for in this Section 17.1, the other
Party can initiate mediation prior to the expiration of the fifteen (15)
Business Days.  Unless otherwise agreed, the Parties will select a mediator from
the FERC panel.  The Parties may, by written agreement signed by both Parties,
alter any time deadline, location(s) for meeting(s), or procedure outlined
herein or in FERC’s rules for mediation.  The procedure specified herein shall
be the sole and exclusive procedure for the resolution of Disputes.  

(b)All negotiations, consultations, and mediations pursuant to this Section 17.1
shall be deemed to be confidential and shall be treated as compromise and
settlement negotiations, and no evidence with regard to any proposal made during
such negotiations, consultations, or mediations shall be admissible in any FERC
proceeding or filing under Section 17.2 or in any other judicial or other
proceeding.

Section 17.2Disputes to be Resolved by FERC.  

(a)In the event a Dispute over any matter is not resolved in accordance with
Section 17.1, either Party shall have the right to file for relief with FERC to
the extent that matter is within the primary or exclusive jurisdiction of the
FERC. Nothing contained in this Agreement shall be construed as precluding a
Party from filing any answer, protest or other opposition to any FERC filing
made by the other Party, unless expressly prohibited under the terms of this
Agreement.

(b)In the event any Dispute is submitted to FERC for resolution as provided in
Section 17.2(a), the Party submitting the Dispute to FERC shall be responsible
for providing written notice of such filing to the other Interested Parties.
Unless both Parties agree that the Dispute does not implicate any of the
Proposal Agreements other than this Agreement, each Party consents and agrees
that (i) each Interested Party is an interested party in the Dispute and (ii) in
order to avoid inconsistent interpretations and adjudications of the Proposal
Agreements, any Interested Party may, without objection from any other
Interested Party, whether by means of joinder, consolidation or otherwise,
submit such matters as it considers sufficiently related to the Dispute to FERC
to be jointly determined by FERC with the Dispute. Notwithstanding the
foregoing, in the event FERC determines that it does not have the jurisdiction
to, or otherwise does not want to, hear or determine any portion of a Dispute or
other matter so referred to FERC, either Party may seek to resolve such Dispute
in the courts of the Commonwealth of Massachusetts or a U.S. District Court in
the Commonwealth of Massachusetts and any appellate court from any thereof that
has subject matter jurisdiction.

46

--------------------------------------------------------------------------------

 

 

Section 17.3Consent to Jurisdiction.  Subject to Section 17.2, each Party agrees
that any legal action or proceeding with respect to or arising out of this
Agreement or any other Proposal Agreement shall be brought in or removed to the
courts of the Commonwealth of Massachusetts or a U.S. District Court in the
Commonwealth of Massachusetts that has subject matter jurisdiction and any
appellate court from any thereof. By execution and delivery of this Agreement,
each Party hereby accepts for itself and in respect of its property, generally
and unconditionally, the jurisdiction of the aforesaid courts. The Parties
irrevocably consent to the service of process out of any of the aforementioned
courts in any such action or proceeding by the mailing of copies thereof by
registered or certified airmail, postage prepaid, to the applicable Party at its
respective addresses for notices as specified in Section 23.4. Nothing herein
shall affect the right to serve process in any other manner permitted by law.
Each Party hereby waives any right to stay or dismiss any action or proceeding
under or in connection with this Agreement or any other Proposal Agreement
brought before the foregoing courts on the basis of forum non-conveniens.

Section 17.4WAIVER OF JURY TRIAL.  EACH PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL ACTION, PROCEEDING, CAUSE OF ACTION, OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

Article XVIII

 

LIMITATION OF REMEDIES

NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, NEITHER PARTY NOR
ANY OF ITS AGENTS, SUBCONTRACTORS, REPRESENTATIVES OR AFFILIATES SHALL BE LIABLE
TO THE OTHER PARTY FOR PUNITIVE, CONSEQUENTIAL, SPECIAL, MULTIPLE, EXEMPLARY,
INCIDENTAL OR INDIRECT DAMAGES OF ANY NATURE (EXCEPT AS EXPRESSLY CONTEMPLATED
IN THIS AGREEMENT, INCLUDING IN Section 4.4, OR FOR ANY DIRECT DAMAGES SUFFERED
BY DISTRIBUTION COMPANY AS A RESULT OF A BREACH BY OWNER OF ITS OBLIGATIONS
UNDER Section 6.2, Article X OR Section 11.2), IN EACH CASE, ARISING OUT OF OR
RELATING TO THE PERFORMANCE OF THIS AGREEMENT, AND WHETHER SUCH LIABILITY IS
CLAIMED IN CONTRACT OR TORT (INCLUDING NEGLIGENCE AND STRICT LIABILITY,
WARRANTY, FAILURE OF GOOD UTILITY PRACTICE OR ANY OTHER LEGAL OR EQUITABLE
THEORY).

FOR THE AVOIDANCE OF DOUBT, THE PARTIES ACKNOWLEDGE AND AGREE THAT Section 4.4
OR Section 7.3 PROVIDE THE SOLE AND EXCLUSIVE REMEDIES FOR ANY LOSS OF USE
CONTEMPLATED BY Section 4.4 OR Section 7.3 AND NOTHING IN Section 6.2, Article X
OR Section 11.2 SHALL SUPERSEDE, SUPPLEMENT OR AMEND SUCH SOLE AND EXCLUSIVE
REMEDIES.

THIS ARTICLE XVIII IS IN ADDITION TO THE SPECIFIC LIMITATIONS ON REMEDIES
REFERENCED IN ARTICLE XIV, SECTION 4.4.1, AND SECTION 4.4.2.

47

--------------------------------------------------------------------------------

 

 

Article XIX

 

MODIFICATION OF THIS AGREEMENT; CHANGES IN LAW, ISO-NE RULES.

Section 19.1Modifications. The Parties specifically intend and acknowledge and
agree that, except as otherwise expressly provided in this Agreement, (a) this
Agreement shall not be subject to amendment or other modification, absent the
written agreement of both Parties and (b) neither Party shall be permitted to
make a filing with FERC under any provision of the Federal Power Act or the
regulations promulgated thereunder that seeks to amend or otherwise modify, or
requests FERC to amend or otherwise modify, any provision of this Agreement at
any time during the Term, except to implement an amendment or other modification
to this Agreement that has been reduced to writing and signed by both Parties.
In addition, to the extent any third party, or FERC acting sua sponte seeks to
amend or otherwise modify, or requests FERC to amend or otherwise modify, any
provision of this Agreement, the standard of review for any proposed amendment
or other modification shall be the “public interest” standard of review set
forth in United Gas Pipe Line Co. v. Mobile Gas Service Corp., 350 U.S. 332
(1956), and Federal Power Commission v. Sierra Pacific Power Co., 350 U.S. 348
(1956), and as further defined in Morgan Stanley Capital Group, Inc. v. Public
Utility District No. 1 of Snohomish County, 128 S. Ct. 2733 (2008) and NRG Power
Marketing, LLC v. Maine Public Utilities Commission, 130 S. Ct. 693 (2010).  

Section 19.2Change in ISO-NE Rules; Change in Applicable Law or Accounting
Treatment.

(a)This Agreement is subject to the ISO-NE Rules. If, during the Term, any
ISO-NE Rule is terminated, modified or amended, or is otherwise no longer
applicable, resulting in a material alteration of a material right or obligation
of a Party hereunder, the Parties agree to negotiate in good faith in an attempt
to amend or clarify this Agreement to embody the Parties’ original intent
regarding their respective rights and obligations under this Agreement, provided
that neither Party shall have any obligation to agree to any particular
amendment or clarification of this Agreement. The intent of the Parties is that
any such amendment or clarification reflect, as closely as possible, the intent,
substance and effect of the ISO-NE Rule being replaced, modified, amended, or
made inapplicable as such ISO-NE Rule was in effect prior to such termination,
modification, amendment, or inapplicability; provided that such amendment or
clarification shall not in any event alter (i) the purchase and sale obligations
of the Parties pursuant to this Agreement or (ii) the Transmission Service
Payment.  In the event the Parties cannot agree upon such amendments within
sixty (60) days after such ISO Rule or ISO-NE Practice change described above,
the Dispute shall be resolved in accordance with Article XVII.

(b)If, during the Term, there is a change in Applicable Law (other than tax laws
or regulations) or accounting standards or rules or a change in the
interpretation or applicability thereof that would result in (i) material
adverse balance sheet or creditworthiness impacts on Distribution Company
associated with this Agreement or the amounts paid for Firm Transmission Service
purchased hereunder, or (ii) an adverse impact on the economic benefits
(including those stemming from the fiscal conditions provided for herein) that
Owner enjoys under this Agreement or that are provided for herein for Owner
during the Term, the Parties shall use commercially reasonable efforts to agree
to an amendment to the Agreement to avoid or mitigate such impacts and restore
the economic benefits to each affected Party; provided that such amendment
mitigates any

48

--------------------------------------------------------------------------------

 

 

material adverse effect(s) on each non-affected Party (as identified by each
such Party, acting reasonably) that could reasonably be expected to result from
such amendment, but only to the extent that such mitigation can be accomplished
in a manner that is consistent with the purpose of such amendment. In the event
the Parties cannot agree on an amendment in accordance with this Section
19.2(b), the dispute shall be resolved in accordance with Article XVII.

(c)Upon a determination by a court or regulatory body having jurisdiction over
this Agreement or any of the Parties, or over the establishment and enforcement
of any of the statutes or regulations or orders or actions of regulatory
agencies (including the MDPU) supporting this Agreement or the rights or
obligations of the Parties hereunder that any of the statutes or regulations
supporting this Agreement or the rights or obligations of the Parties hereunder,
or orders of or actions of regulatory agencies (including the MDPU) implementing
such statutes or regulations, or this Agreement on its face or as applied,
violates any Applicable Law (including the State or Federal Constitution) (an
“Adverse Determination”), each Party shall have the right to suspend performance
under this Agreement without liability. Owner may provide transmission service
to a third party during any period of time for which Distribution Company
suspends payments under this Section 19.2(c). Upon an Adverse Determination
becoming final and non-appealable, this Agreement shall be rendered null and
void.

(d)For the avoidance of doubt, it is understood that the provisions of Article
XVII regarding dispute resolution apply to any Dispute under this Article XIX.  

Article XX

 

INDEMNIFICATION

Section 20.1Owner Indemnity. Owner shall indemnify, defend and hold harmless
Distribution Company and Distribution Company’s Affiliates and their respective
officers, directors, shareholders, managers, members, partners, agents,
employees, representatives, and permitted successors and assigns (each, a
“Distribution Company Indemnified Party”) from and against any and all claims,
demands, suits, proceedings, judgments, losses, liabilities or damages, in each
case, resulting from any third-party claims, together with any costs and
expenses (including reasonable attorneys’ fees) incurred by any such
Distribution Company Indemnified Party, including any such liabilities incurred
by a Distribution Company Indemnified Party under the PPA, and arising out of
the negligence, willful misconduct or criminal misconduct of Owner or its agents
including such claims, costs and expenses arising from environmental liabilities
or from property damage, in each case to the extent related to the NECEC
Transmission Line. Owner shall have no obligations under the immediately
preceding sentence to the extent any claims, demands, suits, proceedings,
judgments, losses, liabilities, damages, costs and expenses (including
reasonable attorneys’ fees) incurred by any such Distribution Company
Indemnified Party are caused by or arise from the negligence, willful misconduct
or criminal misconduct of, or breach or default of contract by, a Distribution
Company Indemnified Party.

49

--------------------------------------------------------------------------------

 

 

Section 20.2[Intentionally Omitted]  

Section 20.3Procedures. Promptly after the receipt by any Person seeking
indemnification under this Article XX (the “Indemnified Party”) of written
notice of the assertion of any claim by a third party with respect to any matter
in respect of which indemnification may be sought hereunder (a “Third Party
Claim”), the Indemnified Party shall give written notice (the “Indemnification
Notice”) to Owner and shall thereafter keep Owner reasonably informed with
respect thereto; provided, however, that the failure of the Indemnified Party to
give the Indemnifying Party notice as provided herein shall not relieve Owner of
any of its obligations hereunder, except to the extent that Owner is materially
prejudiced by such failure. Owner shall be entitled to assume the defense of any
Third Party Claim by written notice to the Indemnified Party of such intention
given within thirty (30) days after the receipt by Owner of the Indemnification
Notice; provided, however, that counsel selected by the Indemnifying Party shall
be reasonably satisfactory to Owner. Owner shall be liable for the fees and
expenses of counsel employed by the Indemnified Party for any period during
which Owner has not assumed the defense of any Third Party Claim (other than
during any period during which the Indemnified Party has failed to give notice
of such Third Party Claim as provided above). If Owner shall assume the defense
of the Third Party Claim, then the Owner shall not compromise or settle such
Third Party Claim without the prior written consent of the Indemnified Party,
which consent shall not be unreasonably withheld, delayed or conditioned;
provided, however, that the Indemnified Party shall have no obligation to
consent to any settlement that (a) does not include, as an unconditional term
thereof, the giving by the claimant or the plaintiff of a release of the
Indemnified Party from all liability with respect to such Third Party Claim or
(b) involves the imposition of equitable remedies or the imposition of any
material obligations on such Indemnified Party other than financial obligations
for which such Indemnified Party is indemnified hereunder. As long as the Owner
is contesting any such Third Party Claim on a timely basis, the Indemnified
Party shall not pay, compromise or settle any claims brought under such Third
Party Claim. Notwithstanding the assumption by the Owner of the defense of any
Third Party Claim as provided in this Section 20.3, the Indemnified Party shall
be permitted to participate in the defense of such Third Party Claim and to
employ counsel at its own expense (it being understood that Owner controls such
defense); provided, however, that, if the defendants in any Third Party Claim
shall include both an Owner and any Indemnified Party, and such Indemnified
Party shall have reasonably concluded that counsel selected by Owner has a
conflict of interest because of the availability of different or additional
defenses to such Indemnified Party, such Indemnified Party shall then have the
right to select separate counsel to participate in the defense of such Third
Party Claim on its behalf, at the expense of Owner; provided that the Owner
shall not be obligated to pay the expenses of more than one separate counsel for
all Indemnified Parties, taken together.  

Section 20.4Defenses. If Owner shall fail to notify the Indemnified Party of its
desire to assume the defense of any Third Party Claim within the prescribed
period of time, or shall notify the Indemnified Party that it will not assume
the defense of any such Third Party Claim, then the Indemnified Party may assume
the defense of any such Third Party Claim, in which case it may do so acting in
good faith and otherwise in such manner as it may deem appropriate, and the
Owner shall be bound by any determination made in such Third Party Claim.

Section 20.5Cooperation. The Indemnified Party and Owner shall each cooperate
fully (and shall each cause its Affiliates to cooperate fully) with the other in
the defense of any Third Party Claim pursuant to this Article XX. Without
limiting the generality of the foregoing, each such Person shall furnish the
other such Person (at the expense of the Owner) with such documentary or other
evidence as is then in its or any of its Affiliates’ possession, as may
reasonably be requested by the other Person for the purpose of defending against
any such Third Party Claim.

50

--------------------------------------------------------------------------------

 

 

Section 20.6Recovery. The amount of any indemnity hereunder shall be reduced by
any insurance proceeds actually recovered by the Indemnified Party in connection
with the Third Party Claim. If at any time subsequent to the receipt by an
Indemnified Party of an indemnity payment hereunder, such Indemnified Party (or
any Affiliate thereof) receives any recovery, settlement or other similar
payment with respect to the Third Party Claim for which it received such
indemnity payment (a “Recovery”), such Indemnified Party shall then promptly pay
to the Owner the amount of such Recovery, less any expenses incurred by such
Indemnified Party (or its Affiliates) in connection with such Recovery, but in
no event shall any such payment exceed the amount of such indemnity payment.

Section 20.7Subrogation. To the extent the Owner makes or is required to make
any indemnity payment to the Indemnified Party, the Owner shall be entitled to
exercise, and shall be subrogated to, any rights and remedies (including rights
of indemnity, rights of contribution and other rights of recovery) that the
Indemnified Party or any of its Affiliates may have against any other Person
with respect thereto, whether directly or indirectly related. The Indemnified
Party shall permit the Owner to use the name of the Indemnified Party and the
names of the Indemnified Party’s Affiliates in any transaction or in any
proceeding or other matter involving any of such rights or remedies; and the
Indemnified Party shall take such actions as the Owner may reasonably request
for the purpose of enabling the Owner to perfect or exercise its right of
subrogation hereunder.

Article XXI

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

Section 21.1Mutual Representations and Warranties. Each Party hereby represents
and warrants to the other Party that all of the statements in this Section 21.1
are true and correct as of the Execution Date (unless another date is expressly
indicated) and will be true and correct as of (i) the Effective Date and (ii)
the Commercial Operation Date, but not as of any other date:

(a)It has knowledge and experience in financial matters and in the electric
industry that enable it to evaluate the merits and risks of this Agreement and
the transactions contemplated hereby, and is capable of evaluating such merits
and risks and assuming such risks. It is acting for its own account, has made
its own independent decision to enter into this Agreement as to whether this
Agreement is appropriate and proper for it based upon its own judgment, is not
relying upon the advice or recommendations of the other Party in doing so, and
understands and accepts the terms, conditions, and risks of this Agreement and
the transactions contemplated hereby;

(b)It has entered into this Agreement in connection with the conduct of its
business;

(c)It is not acting as a fiduciary or an advisor with respect to this Agreement
or the transactions contemplated hereby;

(d)It is not subject to an Insolvency Event and there are no proceedings pending
or being contemplated by it or, to its knowledge, threatened against it that
could result in the occurrence of an Insolvency Event with respect to it; and

51

--------------------------------------------------------------------------------

 

 

(e)It is an entity subject to the procedures and substantive provisions of the
Bankruptcy Code applicable to U.S. corporations or limited liability companies,
as applicable, generally.

Section 21.2Additional Representations and Warranties of Owner. Owner hereby
represents and warrants to Distribution Company that all of the statements in
this Section 21.2 are true and correct as of the Execution Date (unless another
date is expressly indicated) and will be true and correct as of the Effective
Date and as of the Commercial Operation Date, but not as of any other date:

(a)Owner is duly organized, validly existing, and in good standing under the
laws of the State of Maine and is qualified to do business in each other
jurisdiction where the failure to so qualify would have a Material Adverse
Effect on Owner, and Owner has all requisite power and authority to conduct its
business, own its properties, and to execute, deliver, and perform its
obligations under this Agreement;

(b)Owner has all requisite corporate power and authority necessary to authorize
the execution and delivery of this Agreement and the performance of its
obligations hereunder, and to consummate the transactions contemplated hereby,
and this Agreement has been duly executed and delivered by Owner;

(c)Assuming due authorization, execution and delivery by Distribution Company,
this Agreement constitutes Owner’s legal, valid and binding obligation
enforceable against Owner in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization and other laws of general application
relating to or affecting creditors’ rights generally and to general principles
of equity (regardless of whether considered in a proceeding in equity or at
law);

(d)No legal proceeding is pending or, to its knowledge, threatened against Owner
or any of its Affiliates that could have a Material Adverse Effect on Owner;

(e)No event with respect to Owner has occurred or is continuing that would
constitute an Owner Default, and no Owner Default will occur as a result of
Owner entering into or performing its obligations under this Agreement;

(f)The execution, delivery and performance of this Agreement by Owner does not
and will not (i) violate any provisions of its articles of incorporation or
bylaws, or any Applicable Law; or (ii) violate, or result in any breach of, or
constitute any default under, any agreement or instrument to which it is a party
or by which it or any of its properties may be bound or affected;

(g)The FERC Authorizations, Owner Approvals, Municipal Owner Approvals, and the
AC Upgrade Approvals constitute all of the Consents, notifications, waivers,
orders, and filings that are necessary to commence construction of and operate
the NECEC Transmission Line;

(i)Owner has acquired all required real property rights necessary for
construction and operation of the NECEC Transmission Line, and the
interconnection of the NECEC Transmission Line with (A) the Québec Line (other
than real property rights to be held by TransÉnergie) and (B) the Delivery
Point, in full and final form with all options or contingencies having been
exercised as set forth in Attachment I; and

52

--------------------------------------------------------------------------------

 

 

(h)Owner is in compliance with all Applicable Laws, except such non-compliance
as could not reasonably be expected to have a Material Adverse Effect on Owner.
Owner has not received any written notice that it is under investigation with
respect to a violation of any Applicable Law that could reasonably be expected
to have a Material Adverse Effect on Owner.

Section 21.3Additional Representations and Warranties of Distribution
Company.  The Distribution Company hereby represents and warrants to Owner that
all of the statements in this Section 21.3 are true and correct as of the
Execution Date (unless another date is expressly indicated) and will be true and
correct as of the Effective Date and as of the Commercial Operation Date, but
not as of any other date:

(a)Distribution Company is duly organized, validly existing and in good standing
under the laws of the Commonwealth of Massachusetts and is qualified to do
business in each other jurisdiction where the failure to so qualify would have a
Material Adverse Effect on Distribution Company, and Distribution Company has
all requisite power and authority to conduct its business, own its properties
and to execute, deliver and perform its obligations under this Agreement;

(b)Distribution Company has all requisite corporate power and authority
necessary to authorize the execution and delivery of this Agreement and the
performance of its obligations hereunder, and to consummate the transactions
contemplated hereby, and this Agreement has been duly executed and delivered by
Distribution Company;

(c)Assuming due authorization, execution and delivery by Owner, this Agreement
constitutes Distribution Company’s legal, valid and binding obligation
enforceable against Distribution Company in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization and other laws of general
application relating to or affecting creditors’ rights generally and to general
principles of equity (regardless of whether considered in a proceeding in equity
or at law);

(d)No legal proceeding is pending or, to its knowledge, threatened against
Distribution Company or any of its Affiliates that could have a Material Adverse
Effect on Distribution Company;

(e)No event with respect to Distribution Company has occurred or is continuing
that would constitute a Distribution Company Default, and no Distribution
Company Default will occur as a result of Distribution Company entering into or
performing its obligations under this Agreement;

(f)The execution, delivery and performance of this Agreement by Distribution
Company does not and will not (i) violate any provisions of its certificate of
incorporation or other governing documents, or any Applicable Law; or (ii)
violate, or result in any breach of, or constitute any default under, any
agreement or instrument to which it is a party or by which it or any of its
properties may be bound or affected;

(g)The Regulatory Approval constitutes the only action, Consent, notification,
waiver, order or filing that is necessary with respect to the execution,
delivery and performance of this Agreement by Distribution Company; and

53

--------------------------------------------------------------------------------

 

 

(h)Distribution Company is in compliance with all Applicable Laws, except such
non-compliances as could not reasonably be expected to have a Material Adverse
Effect on Distribution Company. Distribution Company has not received any
written notice that it is under investigation with respect to a violation of any
Applicable Law that could reasonably be expected to have a Material Adverse
Effect on Distribution Company.

(i)Distribution Company has not taken and will not take any action (including
providing support or information to any Affiliate of Distribution Company) to
directly or indirectly oppose or prevent the achievement of any Governmental
Approval, Third Party Consent, or other milestone or requirement set forth in
this Agreement.

Section 21.4NO OTHER REPRESENTATIONS OR WARRANTIES. THE REPRESENTATIONS AND
WARRANTIES OF OWNER SET FORTH IN Section 21.1 AND Section 21.2 ARE OWNER’S SOLE
REPRESENTATIONS AND WARRANTIES ASSOCIATED WITH THE NECEC TRANSMISSION LINE AND
ARE MADE IN LIEU OF ALL OTHER REPRESENTATIONS, WARRANTIES AND GUARANTEES,
EXPRESS OR IMPLIED, ASSOCIATED WITH THE NECEC TRANSMISSION LINE, INCLUDING
REPRESENTATIONS OR WARRANTIES AS TO MERCHANTABILITY, USAGE, SUITABILITY OR
FITNESS FOR ANY PARTICULAR PURPOSE. THE FOREGOING SENTENCE SHALL NOT BE
CONSTRUED IN ANY WAY TO LIMIT OWNER’S EXPRESS OBLIGATIONS UNDER THIS AGREEMENT.

Article XXII

 

TRANSFER OF INTERESTS

Section 22.1No Transfer of Interests.  

(a)Any (i) direct or indirect change of Control of any Party (whether voluntary
or by operation of law), (ii) sale, transfer or other disposition of all or
substantially all of the assets of any Party or (iii) except as provided in
Section 22.2 or Section 22.3, assignment, transfer or other disposition of,
whether to one or more assignees or transferees, all or any portion of any
Party’s rights, interests or obligations under this Agreement (each of the
foregoing, a “Transfer”), shall require the prior written consent of the other
Party, which consent shall not be unreasonably withheld, delayed or conditioned
when viewed in light of all reasonable considerations, including the security or
other financial assurances to be provided by or on behalf of any proposed
successor or assign (including the net worth and creditworthiness of the
issuer); provided that any direct or indirect transfer of securities or other
ownership interests in a Party to the Party’s Affiliate shall not be considered
a Transfer for the purposes of this Section 22.1 and shall not require consent.
Any Transfer in contravention of this Article XXII shall be null and void.

(b)If Owner consents to a Transfer by Distribution Company pursuant to this
Section 22.1, then, upon such Transfer, including (i) the assumption, in writing
by the transferee, of Distribution Company’s obligations under this Agreement
with respect to the Transferred portion of this Agreement, which assumption is
not subject to conditions that have not been satisfied or waived, and (ii)
delivery to Owner of any replacement security or other financial assurances to
be provided by or on behalf of such transferee, then, provided that a
Distribution Company Default shall not have occurred and be continuing, (x) the
obligations of Distribution Company shall terminate to the extent of

54

--------------------------------------------------------------------------------

 

 

the Transferred portion of this Agreement, and Distribution Company shall be
fully, finally and unconditionally released from all liability associated
therewith to the extent of the Transferred portion of this Agreement, and (y) at
the request of Distribution Company Owner shall execute and deliver to
Distribution Company a full, final, and unconditional release of any Credit
Support or guarantees provided by Distribution Company, in such form as
Distribution Company may reasonably request, with respect to the Transferred
portion of this Agreement.

(c)If Distribution Company consents to a Transfer by Owner pursuant to this
Section 22.1, then, upon such Transfer, including (i) the assumption, in writing
by the transferee of Owner’s obligations under this Agreement with respect to
the Transferred portion of this Agreement, which assumption is not subject to
conditions that have not been satisfied or waived, and (ii) delivery to
Distribution Company of any replacement security or other financial assurances
to be provided by or on behalf of such transferee, then, provided that an Owner
Default shall not have occurred and be continuing (x) the obligations of Owner
shall terminate to the extent of the Transferred portion of this Agreement, and
Owner shall be fully, finally and unconditionally released from all liability
associated therewith to the extent of the Transferred portion of this Agreement,
and (y) at the request of Owner, Distribution Company shall execute and deliver
to Owner a full, final and unconditional release of any Credit Support or
guarantees provided by Owner hereunder, in such form as Owner may reasonably
request, with respect to the Transferred portion of this Agreement.

(d)Nothing herein shall prevent Distribution Company or any assignee thereof
from transferring or assigning transmission service rights pursuant to FERC
rules and regulations, including pursuant to Section 20 of the PPA.

Section 22.2Exceptions.  Notwithstanding Section 22.1, consent shall not be
required for any of the following:

(a)Distribution Company shall have the right to assign this Agreement without
consent of Owner:

(i)to a successor in interest in any merger or consolidation of Distribution
Company with or into another Person or any exchange of all of the common stock
or other equity interests of Distribution Company or Distribution Company’s
parent for cash, securities or other property or any acquisition,
reorganization, or other similar corporate transaction involving all or
substantially all of the common stock or other equity interests in, or assets
of, Distribution Company so long as (1) the proposed assignee’s credit rating is
at least either BBB- from S&P or Baa3 from Moody’s, or (2) the proposed
assignee’s credit rating is equal to or better than that of Distribution Company
at the time of the proposed assignment, or (3) the transaction associated with
such assignment, has been approved by the MDPU or the appropriate Government
Entity, in each case, with an express assumption of Distribution Company’s
obligations hereunder in writing, reasonably acceptable to Owner and
Distribution Company, if such assumption does not occur under Applicable Law; or

55

--------------------------------------------------------------------------------

 

 

(ii)to any substitute purchaser of the Products so long as (1) the proposed
assignee’s credit rating is at least either BBB- from S&P or Baa3 from Moody’s,
and (2) the proposed assignee’s credit rating is equal to or better than that of
Distribution Company at the time of the proposed assignment, and, if required,
(3) such assignment has been approved by the MDPU or the appropriate Government
Entity, in each case, with an express assumption of Distribution Company’s
obligations hereunder in writing, reasonably acceptable to Owner and
Distribution Company. For purposes of clarification, a disposition of this
Agreement pursuant to this clause (ii) includes an assignment to any third party
other than the successor in interest in connection with a transaction to which
clause (i) applies.

(b)any (i) change of Control of Owner or (ii) transfer or other disposition of
all or substantially all of the assets of Owner, in each case, resulting from a
collateral assignment in favor of a financing party in accordance with Section
22.3;

(c)any change of Control of Owner resulting from any direct or indirect change
of Control in Owner’s ultimate parent company (currently, Iberdrola, S.A.),
Owner’s ultimate parent company in the United States (currently AVANGRID, Inc.)
or in the parent company for the network business in the United States of which
Owner is part (currently Avangrid Networks, Inc.); or

(d)the exercise of any of HQUS’s or the Distribution Company’s rights pursuant
to Section 14.7, 14.8(a) or 14.8(b) of the HQUS TSA.

Section 22.3Collateral Assignment.  Owner shall be entitled, without
restriction, to make one or more assignments of this Agreement for purposes of
collateral security or any or all of its rights and benefits hereunder to or for
the benefit of any and all secured lenders to Owner, or grant to or for the
benefit of any and all secured lenders to Owner a lien on, or security interest
in, any right, title or interest in all or any part of Owner’s rights hereunder
for the purpose of the financing or successive refinancing of the ownership,
development, engineering, construction or operation of the NECEC Transmission
Line; provided, however, that such assignment for purposes of collateral
security shall recognize Distribution Company’s rights under this Agreement on
terms and conditions as may be customary for financings of a similar nature and
reasonably requested by any secured lenders to Owner. To facilitate Owner’s
obtaining of financing or successive refinancing for the ownership, development,
engineering, construction or operation of the NECEC Transmission Line,
Distribution Company shall cooperate with Owner and shall execute and deliver
such consents, acknowledgements, direct agreements or similar documents as may
be customary for financings of a similar nature and reasonably requested by any
secured lenders to Owner.

Article XXIII

 

MISCELLANEOUS

Section 23.1Governing Law.  This Agreement and each of its provisions shall be
governed by, and construed in accordance with, the laws of the Commonwealth of
Massachusetts.

Section 23.2Entire Agreement. This Agreement, together with the Attachments,
constitutes the entire Agreement and understanding between the Parties with
respect to all subjects covered hereby and thereby and supersedes all prior
discussions, agreements and understandings between the Parties with respect to
such matters.

56

--------------------------------------------------------------------------------

 

 

Section 23.3Severability. Except as otherwise provided in Section 2.2 or Section
19.2, (a) in the event any part of this Agreement is held to be illegal, invalid
or unenforceable to any extent, the legality, validity and enforceability of the
remainder of this Agreement shall not be affected thereby, and shall remain in
full force and effect and shall be enforced to the greatest extent permitted by
Applicable Law and (b) with respect to any provision found to be illegal,
invalid or unenforceable, the Parties shall endeavor to replace such invalid,
illegal or unenforceable provision with the valid, legal and enforceable
provision that achieves, as nearly as practicable, the commercial intent of this
Agreement (as it may be amended from time to time).

Section 23.4Notices. All notices, billings, requests, demands, waivers, consents
and other communications under this Agreement shall be in writing and shall be
effective (a) upon personal delivery thereof, including by overnight mail or
courier service, with a record of receipt, (b) in the case of notice by United
States mail, certified or registered, postage prepaid, return receipt requested,
upon the fourth (4th) day after mailing, (c) in the case of notice by facsimile
for any communications other than billings, upon transmission; provided that
such facsimile transmission is promptly confirmed by either of the methods set
forth in the foregoing clause (a) or (b), in each case, addressed to each Party
and copy party hereto at its address set forth below or at such other address as
a Party may from time to time designate by written notice to the other Party
pursuant to this Section 23.4, (d) in the case of notice by facsimile for
billings only (but not any other communication, including any subsequent demand
notice for any unpaid amounts), upon receipt of confirmation of successful
transmission, but without any further requirement for evidence of receipt or
confirmation by either of the methods set forth in the foregoing clause (a) or
(b), or (e) in the case of notice by electronic mail for billings only (but not
any other communication, including any subsequent demand notice for any unpaid
amounts), upon transmission, without any requirement for evidence of receipt or
confirmation by either of the methods set forth in the foregoing clause (a) or
(b); provided that the Party delivering such notice did not receive any notice
of unsuccessful or delayed transmission. A notice given in connection with this
Section 23.4 but received on a day other than a Business Day, or after business
hours at the location of receipt, shall be deemed to be received on the next
Business Day.

 

If to Owner:

 

 

 

 

 

Central Maine Power Company

 

 

 

 

 

Attn: Douglas Herling, President & CEO

 

 

 

 

 

83 Edison Drive, Augusta ME 04336

 

 

 

 

 

207-626-9779

 

 

 

 

With a copy to:

 

 

 

 

 

Central Maine Power Company

 

 

 

 

 

Attn: Legal Department

 

 

 

 

 

83 Edison Drive, Augusta ME 04336

 

 

 

 

With a further copy to:

 

 

 

57

--------------------------------------------------------------------------------

 

 

 

 

Pierce Atwood LLP

 

 

 

 

 

Attn: Jared des Rosiers

 

 

 

 

 

254 Commercial St., Portland ME 04101

 

 

 

 

If to Distribution Company:

 

 

 

 

 

Attn: Renewable Contract Manager, Environmental Transactions

 

 

 

 

 

National Grid

 

 

 

 

 

100 East Old Country Road, Second Floor

 

 

 

 

 

Hicksville, NY 11801-4218

 

 

 

 

 

Email: RenewableContracts@nationalgrid.com, with a copy to

 

 

ElectricSupply@nationalgrid.com

 

 

 

 

With a copy to:

 

 

 

 

 

Legal Department

 

 

 

 

 

Attn: Cynthia R. Clark, Esq.

 

 

 

 

 

Assistant General Counsel

 

 

 

 

 

National Grid

 

 

 

 

 

175 East Old Country Road

 

 

 

 

 

Hicksville, NY 11801

 

 

 

 

 

Email: cynthia.clark@nationalgrid.com

 

 

Section 23.5Intentionally Omitted.

Section 23.6Waiver; Cumulative Remedies. Any term or condition of this Agreement
may be waived at any time by the Party that is entitled to the benefit thereof,
but such waiver shall not be effective unless set forth in a written instrument
duly executed by or on behalf of the Party waiving such term or condition. No
waiver by any Party of any term or condition of this Agreement, in any one or
more instances, shall be deemed to be, or construed as, a subsequent waiver of,
or estoppel with respect to, the same or any other term or by Applicable Law.
Except as otherwise provided in Section 13.2(b), the failure of or delay on the
part of any Party to enforce or insist upon compliance with or strict
performance of any term or condition of this Agreement, or to take advantage of
any of its rights thereunder, shall not constitute a waiver or relinquishment of
any such terms, conditions, or rights, but the same shall be and remain at all
times in full force and effect. Except as otherwise provided herein, the
remedies provided in this Agreement are cumulative and not exclusive of any
remedies provided by law or in equity.

58

--------------------------------------------------------------------------------

 

 

Section 23.7Confidential Information. Each Party hereby agrees that it shall not
disclose, or cause to be disclosed, to third parties any Confidential
Information with respect to the other Party or any material or information
identified as Critical Energy Infrastructure Information (other than to the
disclosing Party’s Affiliates and its and their respective counsel, directors,
officers, employees, lenders, advisors, suppliers, subcontractors, vendors, or
consultants, in each case, who have a need to know such information and have
agreed to keep such information confidential). Notwithstanding the foregoing,
each Party may disclose information related to this Agreement to another party
to a Proposal Agreement or to TransÉnergie only if necessary to comply with its
obligations hereunder or thereunder or to coordinate the parties’ obligations
under different Proposal Agreements. Each Party shall be responsible for
ensuring that any Person to whom it discloses any Confidential Information shall
comply with the restrictions in this Section 23.7. The restrictions in this
Section 23.7 shall not apply (w) to the extent disclosure is required by
Applicable Law or the requirements of a Governmental Authority (including a
court order, oral questions, written interrogatories, request for information or
documents, subpoena, or similar process, or the requirements of any stock
exchange or other Governmental Authority to which the Parties, or any of their
Affiliates are subject), (x) to the extent reasonably deemed by the disclosing
Party to be required or desirable in connection with regulatory proceedings
(including proceedings relating to FERC or any other national, federal,
provincial, state or regulatory agency), (y) to the extent reasonably deemed by
the disclosing Party to be required to be disclosed in connection with a Dispute
between the Parties, or the defense of any litigation or dispute, or (z) as
approved for release or disclosure by the Party whose Confidential Information
is at issue. In the event disclosure is made pursuant to this Section 23.7 and
except for disclosures pursuant to the requirements of securities laws or any
stock exchange, the disclosing Party shall use reasonable efforts to minimize
the scope of any disclosure and advise recipients of any applicable
confidentiality restrictions provided herein. Notwithstanding the foregoing,
this Section 23.7 shall not apply to the following information:

(a)Information that is a matter of public knowledge at the time of its
disclosure or is thereafter published in or otherwise ascertainable from a
source available to the public without breach of this Section 23.7;

(b)Information that is obtained from a Person other than by or as a result of
unauthorized disclosure; or

(c)Information that, prior to the time of disclosure, had been independently
developed or obtained by the disclosing Party or its Affiliates independent of
information obtained as a result of unauthorized disclosure.

Section 23.8No Third-Party Rights. Except for any secured lenders contemplated
by Section 22.3 and any Distribution Company Indemnified Party contemplated by
Article XX, and except for HQUS (which is intended to be a third party
beneficiary of this Agreement solely to the extent of  its capacity as an
assignee of transmission rights as set forth in Section 20 of the PPA and for
the purposes of and as contemplated by Article X of this Agreement, in light of
its rights to purchase or assume control of the NECEC Transmission Line and
assume Owner’s obligations under this Agreement pursuant to Section 14.7 of the
HQUS TSA, and with respect to Sections 1.1, 3.3.1-3.3.7, 5.3, 5.5.1, 11.1, 23.7,
and Articles II, IV, VII, VIII, XIV, XV, and XVII), the Parties do not intend
for this Agreement to confer a third-party beneficiary status or rights of
action upon any Person whatsoever other than the Parties and their permitted
successors and assigns, and nothing contained herein, either express or implied,
shall be construed to confer upon any Person, other than the Parties and their
permitted successors and assigns, any rights of action or remedies under

59

--------------------------------------------------------------------------------

 

 

this Agreement or in any manner, or any duty, standard of care, or liability
with respect thereto. This Agreement does not create any third-party rights,
except as expressly stated above in this Section 23.7.

Section 23.9Permitted Successors and Assigns. This Agreement shall be binding
upon and inure to the benefit of each of the Parties and their permitted
successors, legal representatives and assigns.

Section 23.10Relationship of the Parties.  This Agreement shall not be construed
as creating an association, joint venture, trust or partnership between the
Parties or as imposing any partnership obligation or liability upon either
Party. Except as contemplated by Article X, neither Party shall have any right,
power or authority to enter into any agreement or undertaking for, or act on
behalf of, or to act as or be an agent or representative of, or to otherwise
bind, the other Party.

Section 23.11Construction. No presumption shall operate in favor of or against
either Party as a result of any responsibility for drafting this Agreement.

Section 23.12Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed to be an original, but all of which together shall
constitute but one and the same instrument. The Parties acknowledge and agree
that any document or signature delivered by facsimile or electronic transmission
shall be deemed to be an original executed document for all purposes hereof.

Section 23.13Survival. The provisions of Section 3.3, Section 3.4, Section 8.2,
Article IX, Article XIII, Article XIV, Article XVII, Article XVIII, Article XIX,
Article XX and this Article XXIII shall survive the expiration or earlier
termination of this Agreement.

Section 23.14Headings and Table of Contents. The headings of the articles and
sections of this Agreement and the Table of Contents are inserted for purposes
of convenience only, and shall not be construed to affect the meaning or
construction of any of the provisions hereof.

Section 23.15Waiver of Immunities. The Parties acknowledge and agree that this
Agreement and the transactions contemplated hereby constitute a commercial
transaction. To the extent a Party (including any assignees of a Party’s rights
or obligations under this Agreement) may be entitled, in any jurisdiction, to
claim for itself, or any of its assets, revenues or properties, sovereign or
other immunity, as the case may be, from service of process, suit, the
jurisdiction of any court or arbitral tribunal, attachment (whether in aid of
execution or otherwise) or enforcement of a judgment (interlocutory or final) or
award or any other legal process in a matter arising out of or relating to this
Agreement, each Party agrees not to claim or assert, and hereby waives, such
immunity. Without limiting the generality of the foregoing, each Party agrees
that the waivers set forth in this Section 23.15 shall have the fullest scope
permitted under the Immunities Act and under any other Applicable Law related to
sovereign immunity.

[Signature pages follow]

 

60

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Owner and Distribution Company have executed this Agreement
as of the Execution Date.

 

OWNER:

 

 

 

 

 

 

 

 

 

CENTRAL MAINE POWER COMPANY

 

 

 

 

 

By:

 

/s/ Douglas Herling

 

Name:

 

Douglas Herling

 

Title:

 

President & CEO

 

 

 

 

 

 

 

 

 

By:

 

/s/ Eric N. Stinneford

 

Name:

 

Eric N. Stinneford

 

Title:

 

Vice President, Controller, & Treasurer

 

 

 

 

 

 

 

 

 

DISTRIBUTION COMPANY:

 

 

 

 

 

 

 

MASSACHUSETTS ELECTRIC COMPANY  AND NANTUCKET ELECTRIC COMPANY  D/B/A NATIONAL
GRID

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Marcy L. Reed

 

Name:

 

Marcy L. Reed

 

Title:

 

President

 

 

 

 

--------------------------------------------------------------------------------

 

Attachment A

Description of Transmission Projects

 

The Québec Line and the NECEC Transmission Line consist in their entirety of:

 

 

(1)

New 207 mile (145.3 miles in Maine) +/- 320 kV overhead HVDC transmission line
that will run between the existing Appalaches Substation in Thetford Mines,
Québec and a new HVDC converter station approximately 1.6 miles from the
existing Larrabee Road Substation in Lewiston, Maine;

 

 

(2)

New HVDC converter stations at both ends of the transmission line; and

 

 

(3)

Certain upgrades to the existing high voltage alternating current (AC) New
England transmission system necessary to permit the interconnection and
transmission of Hydro Generation to the New England Control Area (as defined in
the ISO-NE Tariff) at the existing Larrabee Road substation under the
requirements of Section I.3.9 and the CCIS of ISO-NE Tariff.

 

 

(4)

System upgrades to the existing Québec transmission system as determined by the
Hydro-Québec TransÉnergie System Impact Study (OASIS #203T), as it may be
updated.

 

Owner is the developer of the portion of the NECEC Transmission Line from the
Québec-Maine border to the Lewiston area and all transmission upgrades on the
U.S. side of the border. The NECEC Transmission Line and the Québec Line are
expected to connect at the Québec-Maine border in the northwest corner of Maine
in Beattie Township.

 

The Québec Line will be constructed by TransÉnergie, a division of Hydro-Québec
and an Affiliate of HQUS.

 

Owner will construct, own, operate and maintain the NECEC Transmission Line,
which will be constructed in existing transmission corridors owned by Owner.

 

The NECEC Transmission Line consists of the following transmission facilities:

 

 

(1)

Core Project Elements:

 

 

a.

Transmission Line Equipment:

 

 

i.

New 145.3 mile +/-320 kV HVDC transmission line from the Canadian Border to a
new converter substation located on Merrill Road in Lewiston

 

ii.

New 1.6 mile 345 kV AC transmission line from the new Merrill Road converter
substation to the existing Larrabee Road substation

 

A-1

 

--------------------------------------------------------------------------------

 

 

b.

Substation Equipment:

 

 

i.

New 345 kV AC to +/-320 kV HVDC 1200 MW Merrill Road converter substation

 

ii.

Add 345 kV AC transmission line terminal at the existing Larrabee Road
substation

 

 

(2)

Network Upgrades (subject to change based on ISO-NE system impact study
analysis):

 

 

a.

Transmission Line Equipment:

 

 

i.

New 26.5 mile 345 kV AC transmission line from the existing Coopers Mills
substation in Windsor to the existing Maine Yankee substation in Wiscasset

 

 

ii.

New 0.3 mile 345 kV AC transmission line from the existing Surowiec substation
in Pownal to a new substation on Fickett Road in Pownal

 

 

iii.

Rebuild 9.3 mile 115 kV Section 62 AC transmission line from the existing
Crowley Road substation in Sabattus to the existing Surowiec substation

 

 

iv.

Rebuild 16.1 mile 115 kV Section 64 AC transmission line from the existing
Larrabee Road substation to the existing Surowiec substation

 

 

v.

Partial rebuild of 0.8 mile each of 115 kV section 60/88 outside Coopers Mills
substation

 

 

vi.

Partial rebuild of 0.3 miles of 345 kV Section 392 AC transmission line between
the Coopers Mills substation and the Maine Yankee substation and approximately
3.5 miles of reconductor work on existing double circuit lattice steel towers
outside of the Maine Yankee substation

 

 

vii.

Partial rebuild of 0.3 miles of 345 kV Section 3025 between Coopers Mills
substation and Larrabee Road substation

 

 

viii.

Partial rebuild 0.8 miles of 34.5 kV Section 72 AC transmission line outside of
the Larrabee Road substation

 

 

b.

Substation Equipment:

 

 

i.

Replace existing Larrabee Road 345/115 kV 448 MVA autotransformer with a 600 MVA
autotransformer

A-2

 

--------------------------------------------------------------------------------

 

 

 

ii.

Add 345 kV AC transmission line terminal at the existing Maine Yankee substation

 

 

iii.

Add 345 kV AC transmission line terminal and 115 kV switch replacements at the
existing Surowiec substation

 

 

iv.

115 kV Switch and bus wire replacements at Crowley substation

 

 

v.

New 345 kV Fickett Road substation with 345 kV +/-200 MVAr Static Compensator
(STATCOM)

 

 

vi.

Add 345 kV AC transmission line terminal and additional 345 kV +/-200 MVAr
STATCOM (+/-400 MVAr total with the +/-200 MVAr existing) at the existing
Coopers Mills substation

 

 

vii.

Add 345/115 kV 448 MVA autotransformer, associated 115 kV buswork and terminate
existing 115 kV Sections 164, 164A and 165 into three new breaker-and-a-half
bays at the existing Raven Farm substation

 

The NECEC transmission components located in Maine are depicted geographically
in relationship to the existing Owner transmission system in Figure 1 below.

 

A-3

 

--------------------------------------------------------------------------------

 

[g3ijt2jb0pwk000001.jpg]

Figure 1 – Map Depicting the Components of the NECEC Transmission Line

A-4

 

--------------------------------------------------------------------------------

 

The Québec Line consists of the following transmission facilities:

 

(1)

Core Project Elements:

 

 

a.

Transmission Line Equipment:

 

 

i.

New 65 mile +/-320 kV HVDC transmission line from the Appalaches substation
located in Thetford Mines to the U.S. border

 

b.

Substation Equipment:

 

 

i.

New +/-320 kV, 1200 MW HVDC converter connected to the 735 kV AC bus of the
Appalaches substation and associated 735 kV bus work

 

(2)

Network Upgrades (subject to change based on additional system impact study
analysis):

 

 

a.

Transmission Line Equipment:

 

 

i.

Thermal upgrade of existing 735 kV lines 7005 and 7035 (68 miles from Lévis
substation to Nicolet substation)

 

 

ii.

Thermal upgrade of existing 735 kV line 7049 (44 miles from Montérégie
substation to Hertel substation)

 

 

 

b.

Substation Equipment:

 

 

i.

Add two 200 MVAr shunt capacitor banks at the Carignan substation

 

 

ii.

Add one 330 MVAr shunt reactor at the Carignan substation

 




A-5

 

--------------------------------------------------------------------------------

 

Attachment B

Critical Milestones

 

 

Item

Critical Milestone*

Due Date**

1.

Closing of Any Required Financing

March 7, 2019

2.

Receipt  of all Owner Approvals (other than Municipal Owner Approvals) and AC
Upgrade Approvals in Final Form

December 14, 2019

3.

Receipt of all Canadian Approvals

March 11, 2021

4.

Receipt of all Municipal Owner Approvals

March 31, 2022

5.

Execution of Contract with the Manufacturer of the Converter Station at the
Southern End of the HVDC Line and associated minimum 5% contract value payment

July 30, 2019

6.

Execution of Contract for the Engineering, Procurement, or Construction of the
Converter Station on the Québec Line

July 30, 2019

7.

Commercial Operation Date

December 13, 2022

 

 

*As defined in Section 4.1(a)

 

**Subject to extension in accordance with the Agreement.

 

 

 

 

 

 

 

 

 

 

A-6

 

--------------------------------------------------------------------------------

 

 

Attachment C

Owner Approvals

 

 

Set forth below are the Governmental Approvals and Third Party Consents, in each
case, required to commence construction of and operate the NECEC Transmission
Line:

 

1.

ISO-NE: Approval pursuant to Section I.3.9 of the ISO-NE Tariff to interconnect
and  operate the NECEC Transmission Line at no fewer than 1,040 MW

 

2.

Maine Public Utilities Commission (MPUC): Certificate of Public Convenience and
Necessity (CPCN)

 

3.

U.S. Department of Energy (DOE): Presidential Permit

 

4.

Maine Department of Environmental Protection (MDEP):

 

a.

Site Location of Development Act (SLODA) Permit

 

b.

Stormwater Management Permit

 

c.

Natural Resources Protection Act (NRPA) Permit

 

d.

Clean Water Act (CWA) Section 401 Water Quality Certification

 

e.

Maine Construction General Permit

The SLODA Permit, Stormwater Management Permit, NRPA Permit, and CWA Section 401
Water Quality Certification may be combined into one permit.

 

5.

Maine Land Use Planning Commission (LUPC): Certificate of Compliance

 

6.

Maine Department of Agriculture, Conservation and Forestry:

 

a.

Submerged Lands Lease

 

b.

Public Reserved Land Lease

 

7.

Maine Department of Transportation (DOT):

 

a.

Utility Location/Road Opening Permits

 

b.

Driveway/Entrance Permits

 

8.

U.S. Army Corps of Engineers:

 

a.

CWA Section 404 - Individual Permit

 

b.

Section 10 Rivers & Harbors Act of 1899

 

9.

Federal Aviation Administration Infrastructure in Vicinity of Airports:
Determination of No Hazard to Air Navigation

 

10.

Municipal Owner Approvals:

A-7

 

--------------------------------------------------------------------------------

 

 

a.

The Municipal Owner Approvals consist of the following types of permits:

 

i.

Shoreland zoning permits

 

ii.

Building permits

 

iii.

Flood hazard development permits

 

iv.

Conditional use / rezoning approvals

 

v.

Site plan / subdivision approvals

 

vi.

Driveway / entrance permits

 

vii.

Street opening, blasting and demolition permits

 

viii.

Utility location permits

 

b.

Owner shall obtain the Municipal Owner Approvals listed above that are necessary
(if any) in the following municipalities for the NECEC Transmission Line,
subject to any necessary exemptions issued by the MPUC relating to any Municipal
Owner Approvals that are denied in any such municipalities or relating to any
conditions contained in any Municipal Owner Approvals that are unacceptable to
Owner:

i.

Alna

 

 

ii.

Lewiston

 

 

iii.

Anson

 

 

iv.

Livermore Falls

 

 

v.

Auburn

 

 

vi.

Moscow

 

 

vii.

Caratunk

 

 

viii.

New Gloucester

 

 

ix.

Chesterville

 

 

x.

New Sharon

 

 

xi.

Durham

 

 

xii.

Pownal

 

 

xiii.

Embden

 

 

xiv.

Starks

 

 

xv.

Farmington

 

 

xvi.

Whitefield

 

 

xvii.

Greene

 

 

xviii.

Wilton

 

 

xix.

Industry

 

 

xx.

Windsor

 

 

xxi.

Jay

 

 

xxii.

Wiscasset

 

 

xxiii.

Leeds

 

 

xxiv.

Woolwich

 

 



 

A-8

 

--------------------------------------------------------------------------------

 

Attachment D

Canadian Approvals

 

Set forth below are, to the best of HQUS’s knowledge, the Governmental Approvals
and Third Party Consents, in each case, required to commence construction of the
Québec Line:

 

•

Permit from the National Energy Board to construct, operate, maintain or connect
an international power line pursuant to the National Energy Board Act (R.S. C.,
1985, c. N-7);

 

•

Permit from the International Boundary Commission required to cross the
Canada-U.S. border pursuant to Article 5 of the International Boundary
Commission Act;

 

•

Authorization from the Régie de l’énergie to acquire, construct or dispose of
transmission assets pursuant to an Act respecting the Régie de l’énergie
(R.S.Q., chapter R-6.01);

 

•

Expropriation Order in council, if required, to acquire by expropriation any
immovable, servitude or construction required for the transmission of power
pursuant to Hydro-Québec Act (R.S.Q., chapter H-5) and the Expropriation act
(R.S.Q., chapter E-24);

 

•

Certificate of authorization issued by the Government of Québec to construct the
transmission line under section 31.5 of the Environmental Quality Act subject to
the environmental and social impact assessment and review procedure;

 

•

Certificate of authorization issued by the Ministère du Développement durable,
de l’Environnement et de la Lutte contre les changements climatiques approving
the plans and specifications of the transmission line pursuant to Section 22 of
the Environmental Quality Act;

 

•

Authorization of the Commission de protection du territoire agricole du Québec,
if required, approving the use of land situated in an agricultural zone for
purposes other than agriculture under Sections 58 and 62 of the Act respecting
the preservation of agricultural land and agricultural activities;

 

•

Opinion on project compliance with objectives of the city or regional county
municipalities’ land-use and development plan.

 

 

 

A-9

 

--------------------------------------------------------------------------------

 

Attachment E

Owner’s Preliminary Project Schedule

[g3ijt2jb0pwk000002.jpg]

A-10

 

--------------------------------------------------------------------------------

 

[g3ijt2jb0pwk000003.jpg][g3ijt2jb0pwk000004.jpg][g3ijt2jb0pwk000005.jpg][g3ijt2jb0pwk000006.jpg][g3ijt2jb0pwk000007.jpg][g3ijt2jb0pwk000008.jpg][g3ijt2jb0pwk000009.jpg][g3ijt2jb0pwk000010.jpg][g3ijt2jb0pwk000011.jpg][g3ijt2jb0pwk000012.jpg][g3ijt2jb0pwk000013.jpg][g3ijt2jb0pwk000014.jpg][g3ijt2jb0pwk000015.jpg][g3ijt2jb0pwk000016.jpg][g3ijt2jb0pwk000017.jpg][g3ijt2jb0pwk000018.jpg][g3ijt2jb0pwk000019.jpg]


 

A-11

 

--------------------------------------------------------------------------------

 

Attachment F

Required Insurance

 

Owner shall obtain and maintain with qualified insurers authorized to issue
insurance of the types described below in the State of Maine.

During construction of the NECEC Transmission Line Owner shall maintain or
effect to be maintained the following insurance coverages:  

 

•

Primary and Excess Liability

 

•

Construction All Risk / Builders Risk  

 

•

Worker’s Compensation, Employers’ Liability and any other mandatory insurances  

 

•

Pollution / Environmental Liability

After the Commercial Operation Date Owner shall provide coverage both in terms
of scope and limits of coverage that are in accordance with Good Utility
Practice and the long-standing practice of Owner.  Operational coverage shall
include the following insurance types:

 

•

Excess Liability

 

•

Operational All Risk Property Damage

 

•

Worker’s Compensation, Employers’ Liability and any other mandatory insurances  

 

Note:  At any time after the Commercial Operation Date Owner may choose, as far
as it is consistent with Good Utility Practice, to self-insure on customary
terms and conditions any coverage (or coverage part) where it meets any state or
regulatory requirements of self-insurers.  

 

A-12

 

--------------------------------------------------------------------------------

 

Attachment G

Rate Adjustment Formula

 

In the event that a Transmission Service Payment is subject to reduction
pursuant to Section 8.1, such reduced payment shall equal the Transmission
Service Payment that would otherwise be payable under the Agreement for a
particular month multiplied by the lesser of 1 or the following fraction:

 

 

 

 

 

 

(Contract Capacity x 0.90)

 

1 -

minus (Contract Capacity x A)

 

 

 

 

 

 

 

 

(Contract Capacity x 0.90)

 

 

 

 

Where A =

∑ Hourly Availability for all hours in such month

 

 

 

 

 

 

 

∑ Hours in such month

 

 

For purposes of calculating A, Excused Outages (for which Owner is paid full
Transmission Service Payments pursuant to the terms of the Agreement) will be
regarded as hours in which one hundred percent (100%) of Contract Capacity was
provided.

 

A-13

 

--------------------------------------------------------------------------------

 

Attachment H

Refund Calculation

This example is intended to illustrate the methodology for the calculation of a
subsequent refund of a late payment. This example and the numbers used in this
example are purely illustrative and are in no way intended to supersede any part
of the Agreement, including Section 13.3.

 

Assumptions

 

 

•

Interest Rate = 12 percent per annum (compounded monthly)

 

June 2023 Billing

 

Invoice Amount

 

$1,000

Date of Invoice

June 1, 2023

 

Due Date

June 15, 2023

 

Payment Date

July 1, 2023

 

 

The total amount due on the date of payment is $1,005, which amount is computed
by adding $1,000 (the original amount invoiced) and $5 (the ½ month late
interest fee).

 

Subsequent Refund

 

If later, on July 1, 2024, the aforesaid payment is required to be refunded, the
refund will equal the $1,000 payment made on July 1, 2023 (the original amount
invoiced), plus the interest accrued on that $1,000 payment from the due date of
June 15, 2023 to the date of refund on July 1, 2024. To ensure that the refund
does not double recover interest, the following language has been included in
Section 13.3 of the Agreement: “[I]f all or a portion of the amount [here, the
$1,000 payment due on June 15, 2023] to which such interest relates [here, the
$5 late interest fee] is later refunded pursuant to this Agreement [here, on
July 1, 2024], then, in calculating that refund, such interest [here, $5] shall
not be included in the refund.”

 




A-14

 

--------------------------------------------------------------------------------

 

Attachment I

Real Estate Rights

A-15

 

--------------------------------------------------------------------------------

 

[g3ijt2jb0pwk000020.jpg][g3ijt2jb0pwk000021.jpg][g3ijt2jb0pwk000022.jpg][g3ijt2jb0pwk000023.jpg][g3ijt2jb0pwk000024.jpg][g3ijt2jb0pwk000025.jpg][g3ijt2jb0pwk000026.jpg][g3ijt2jb0pwk000027.jpg][g3ijt2jb0pwk000028.jpg][g3ijt2jb0pwk000029.jpg][g3ijt2jb0pwk000030.jpg][g3ijt2jb0pwk000031.jpg][g3ijt2jb0pwk000032.jpg][g3ijt2jb0pwk000033.jpg][g3ijt2jb0pwk000034.jpg][g3ijt2jb0pwk000035.jpg][g3ijt2jb0pwk000036.jpg][g3ijt2jb0pwk000037.jpg][g3ijt2jb0pwk000038.jpg][g3ijt2jb0pwk000039.jpg][g3ijt2jb0pwk000040.jpg][g3ijt2jb0pwk000041.jpg][g3ijt2jb0pwk000042.jpg][g3ijt2jb0pwk000043.jpg][g3ijt2jb0pwk000044.jpg][g3ijt2jb0pwk000045.jpg][g3ijt2jb0pwk000046.jpg][g3ijt2jb0pwk000047.jpg][g3ijt2jb0pwk000048.jpg][g3ijt2jb0pwk000049.jpg][g3ijt2jb0pwk000050.jpg][g3ijt2jb0pwk000051.jpg][g3ijt2jb0pwk000052.jpg][g3ijt2jb0pwk000053.jpg][g3ijt2jb0pwk000054.jpg]




A-16

 

--------------------------------------------------------------------------------

 

 

Attachment J

Transmission Service Payment Calculation

 

The Transmission Service Payment for a given calendar month shall be equal to
the unit price per kW-month for the then-current Contract Year (the “Unit
Price”), as set forth in the table below, multiplied by the Contract Capacity
expressed in kW.

 

Contract Year

Unit Price
($/kW-month)

Contract Year 1

$9.16

Contract Year 2

$9.35

Contract Year 3

$9.53

Contract Year 4

$9.73

Contract Year 5

$9.92

Contract Year 6

$10.12

Contract Year 7

$10.32

Contract Year 8

$10.53

Contract Year 9

$10.74

Contract Year 10

$10.95

Contract Year 11

$11.17

Contract Year 12

$11.40

Contract Year 13

$11.62

Contract Year 14

$11.86

Contract Year 15

$12.09

Contract Year 16

$12.33

Contract Year 17

$12.58

Contract Year 18

$12.83

Contract Year 19

$13.09

Contract Year 20

$13.35

 

In the event the anniversary of the Commercial Operation Date falls within the
middle of a calendar month (month M), the Unit Price for each month M shall be
equal to: the Unit Price for the Contract Year that is ending (Contract Year Y),
multiplied by the proportion of the days of the calendar month M that are part
of that Contract Year Y, plus the Unit Price for the Contract Year that is
beginning (Contract Year Y+1), multiplied by the proportion of the days of the
calendar month M that are part of that Contract Year Y+1, the resulting
calculation being rounded to the nearest cent.

A-17

 

--------------------------------------------------------------------------------

 

Examples.  For all examples, assume the Commercial Operation Date is December
13, 2022, with December being month M.  

 

•

Example 1. The Unit Price for the month of December 2022 is as follows: (($0 [no
Transmission Service Payment prior to Contract Year 1] * 12/31 [proportion of
days in December 2022 that are prior to Contract Year 1]) + ($9.16 [Unit Price
for Contract Year 1] * 19/31 [proportion of days in December that are part of
Contract Year 1])) = $5.61/kW-month.

 

 

•

Example 2. The Unit Price for the month of December 2023 is as follows: (($9.16
[Unit Price for Contract Year 1] * 12/31 [proportion of days in December that
are part of Contract Year 1]) + ($9.35 [Unit Price for Contract Year 2] * 19/31
[proportion of days in December that are part of Contract Year 2])) =
$9.28/kW-month.

 

 

•

Example 3. The Unit Price for the month of December 2041 is as follows: (($13.35
[Unit Price for Contract Year 20] * 12/31 [proportion of days in December that
are part of Contract Year 20]) + ($0 [no Transmission Service Payment after
Contract Year 20] * 19/31 [proportion of days in December that are after end of
Contract Year 20])) = $5.17/kW-month.

A-18

 